UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2008 Commission file number: 000-50332 PREMIERWEST BANCORP (Exact name of registrant as specified in its charter) Oregon 93-1282171 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 503 Airport Road  Suite 101 Medford, Oregon (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (541) 618-6003 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, No Par Value (title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Ye s [ ] No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Ye s [ ] No [ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Ye s [X ] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ X ] Non-accelerated filer [ ] Smaller Reporting Company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Ye s [ ] No [ X ] As of June 30, 2008, the aggregate market value of the registrants common stock held by non-affiliates of the registrant was $118,447,423 based on the $5.84 closing price as reported on the National Association of Securities Dealers Automated Quotation System National Market System. The number of shares outstanding of Registrant's common stock as of March 6, 2009 was 23,588,217. Documents Incorporated by Reference Portions of the definitive Proxy Statement to be delivered to shareholders in connection with the Annual Meeting of Shareholders to be held May 28, 2009 are incorporated by reference into Part III. PREMIERWEST BANCORP FORM 10-K TABLE OF CONTENTS PAGE Disclosure Regarding Forward Looking Statements 1 PART I Item 1. Business 1 - 9 Item 1A. Risk Factors 9 - 12 Item 1B. Unresolved Staff Comments 12 Item 2. Properties 12 Item 3. Legal Proceedings 13 Item 4. Submission of Matters to a Vote of Security Holders 13 PART II Item 5. Market for Registrant's Common Equity and Related Stockholder Matters 14 - 15 Item 6. Selected Financial Data 16 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 - 38 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 38 - 40 Item 8. Financial Statements and Supplementary Data 41 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 42 Item 9A. Controls and Procedures 42 Item 9B. Other Information 42 PART III Item 10. Directors, Executive Officers and Corporate Governance 43 Item 11. Executive Compensation 43 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 43 Item 13. Certain Relationships and Related Transactions, and Director Independence 43 Item 14. Principal Accounting Fees and Services 43 PART IV Item 15. Exhibits and Financial Statement Schedules 44 - 45 SIGNATURES 46 - 47 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This report includes forward-looking statements within the meaning of the "safe-harbor" provisions of Sections 21D and 21E of the Securities Exchange Act of 1934, as amended. Other than for statements of historical fact, all statements about our financial position and results of operations, business strategy and Management's plans and objectives for future operations are forward-looking statements. When used in this report, the words "anticipate," "believe," "estimate," "expect," and "intend" and words or phrases of similar meaning, as they relate to the Company or Management, are intended in part to help identify forward-looking statements. Examples of forward-looking statements include, but are not limited to: statements that include projections or Management's expectations for revenues, income or expenses, earnings per share, capital expenditures, dividends, capital structure and other financial items; statements of the plans and objectives of the Company, its Management or its Board of Directors, including the introduction of new products or services, plans for expansion, acquisitions or future growth and estimates or predictions of actions by customers, vendors, competitors or regulatory authorities; statements about future economic performance; statements of assumptions underlying other statements about the Company and its business; statements regarding the adequacy of the allowance for loan losses; and descriptions of assumptions underlying or relating to any of the foregoing. Although Management believes that the expectations reflected in forward-looking statements are reasonable, we can make no assurance that such expectations will prove correct. Forward-looking statements are subject to various risks and uncertainties that could cause actual results to differ materially from those indicated by the forward-looking statements. For a more comprehensive discussion of the risk factors impacting our business refer to Item 1A Risk Factors in this report beginning on page 9. These risks and uncertainties include the effect of competition and our ability to compete on price and other factors; deterioration in credit quality, or in the value of the collateral securing our loans, due to higher interest rates, increased unemployment, further or continued disruptions in the credit markets, or other economic factors; customer acceptance of new products and services; economic conditions and events that disproportionately affect our business due to regional concentration; general business and economic conditions, including the residential and commercial real estate markets; interest rate changes; regulatory and legislative changes; changes in the demand for loans and changes in consumer spending, borrowing and savings habits; changes in accounting policies; our ability to maintain or expand our market share or our net interest margin; factors that could limit or delay implementation of our marketing and growth strategies; and our ability to integrate acquired branches or banks. Other risks include those identified from time to time in our past and future filings with the Securities and Exchange Commission. Note that this list of risks is not exhaustive, and risks identified are applicable as of the date made and cannot be updated. You should not unduly rely on forward-looking statements. They give our expectations about the future and are not guarantees. Forward-looking statements speak only as of the date they are made, and we do not undertake to update them to reflect changes that occur after the date they are made. This report includes information about our historical financial performance, and this information should not be considered as an indication or projection of future results. PART I ITEM 1. BUSINESS I NTRODUCTION PremierWest Bancorp, an Oregon corporation (the "Company"), is a bank holding company headquartered in Medford, Oregon. The Company operates primarily through its principal subsidiary, PremierWest Bank ("PremierWest Bank" or "Bank" and collectively with the Company, "PremierWest"), which offers a variety of financial services. PremierWest earned $648,000 for the year ended December 31, 2008, a 95.71% decrease compared to net income of $15.1 million for 2007. Net income of $15.1 million in 2007 was up 3.10% over 2006 earnings of $14.6 million. Our diluted earnings per share were $0.02, $0.82 and $0.79 for the years ended 2008, 2007 and 2006, respectively. Return on average shareholders' equity was 0.35% for the year ended December 31, 2008 compared to the return on average shareholders equity of 12.25% and 13.26% for 2007 and 2006, respectively. SUBSIDIARIES PremierWest Bank conducts a general commercial banking business, gathering deposits from the general public and applying those funds to the origination of loans for commercial, real estate, consumer purposes and investments. The Bank was created from the merger of Bank of Southern Oregon and Douglas National Bank on May 8, 2000, and the simultaneous formation of a bank holding company for the resulting bank, PremierWest Bank. 1 In April 2001, the Company acquired Timberline Bancshares, Inc., and its wholly-owned subsidiary, Timberline Community Bank ("Timberline"), with eight branch offices located in Siskiyou County in northern California. On January 23, 2004, the Company acquired Mid Valley Bank, with five branch offices located in the northern California counties of Shasta, Tehama and Butte. This acquisition was accounted for as a purchase; accordingly, the consolidated financial statements of PremierWest Bancorp include the results of operation of Mid Valley Bank since the date of acquisition. On January 26, 2008, the Company acquired Stockmans Financial Group and its wholly owned banking subsidiary, Stockmans Bank, with five branch offices located in the greater Sacramento, California area. This acquisition was accounted for as a purchase and is reflected in the 2008 consolidated financial statements of PremierWest from the date of acquisition forward. PremierWest Bank adheres to a community banking strategy by offering a full range of financial products and services through its network of branches encompassing a two state region between northern California and southern Oregon from Roseburg, Oregon, to the north; the markets situated around Sacramento, California, to the south; and the Bend/Redmond area of Deschutes County located in central Oregon. The Bank has three subsidiaries: Premier Finance Company, PremierWest Investment Services, Inc., and Blue Star Properties, Inc. Premier Finance Company originates consumer loans from offices located in Medford, Grants Pass, Klamath Falls, Roseburg, Coos Bay, Eugene and Portland, Oregon and Redding, California. PremierWest Investment Services, Inc., provides investment brokerage services to customers throughout the Bank's market. Blue Star Properties, Inc. serves solely to hold real estate properties for PremierWest and presently has no properties under its ownership. P RODUCTS AND SERVICES PremierWest Bank offers a broad range of banking services to its customers, principally to small and medium-sized businesses, professionals and retail customers. Loan and lease products - PremierWest Bank makes commercial and real estate loans, construction loans for owner-occupied and investment properties, leases through a third-party vendor, and secured and unsecured consumer loans. Commercial and real estate-based lending has been the primary focus of the Bank's lending activities. Commercial lending - PremierWest Bank offers specialized loans for business and commercial customers, including equipment and inventory financing, accounts receivable financing, operating lines of credit and real estate construction loans. PremierWest Bank also makes certain Small Business Administration loans to qualified businesses. A substantial portion of the Bank's commercial loans are designated as real estate loans for regulatory reporting purposes because they are secured by mortgages and trust deeds on real property, even if the loans are made for the purpose of financing commercial activities, such as inventory and equipment purchases and leasing, and even if they are secured by other assets such as equipment or accounts receivable. One of the primary risks associated with commercial loans is the risk that the commercial borrower might not generate sufficient cash flows to repay the loan. PremierWest Banks underwriting guidelines require secondary sources of repayment, such as real estate collateral, and generally require personal guarantees from the borrower's principals. Real estate lending - Real estate is commonly a material component of collateral for PremierWest Bank's loans. Although the expected source of repayment for these loans is generally business or personal income, real estate collateral provides an additional measure of security. Risks associated with loans secured by real estate include fluctuating property values, changing local economic conditions, changes in tax policies and a concentration of real estate loans within a limited geographic area. Commercial real estate loans primarily include owner-occupied commercial properties and income-producing or farm properties. The primary risks of commercial real estate loans are the potential loss of income for the borrower and the ability of the market to sustain occupancy and rent levels. PremierWest Bank's underwriting standards limit the maximum loan-to-value ratio on real estate held as collateral and require a minimum debt service coverage ratio for each of its commercial real estate loans. Although commercial loans and commercial real estate loans generally are accompanied by somewhat greater risk than single-family residential mortgage loans, commercial loans and commercial real estate loans tend to be higher yielding, have shorter terms and generally provide for interest-rate adjustments as prevailing rates change. Accordingly, commercial loans and commercial real estate loans assist with interest-rate risk management while contributing to strong asset and income growth. 2 PremierWest Bank originates several different types of construction loans, including residential construction loans to borrowers who will occupy the premises upon completion of construction, residential construction loans to builders, commercial construction loans, and real estate acquisition and development loans. Because of the complex nature of construction lending, these loans have a higher degree of risk than other forms of real estate lending. Generally, the Bank mitigates its risk on construction loans by lending to customers who have been pre-qualified for long-term financing and who are using contractors acceptable to PremierWest Bank. Consumer lending - PremierWest Bank and Premier Finance Company, make secured and unsecured loans to individual borrowers for a variety of purposes including personal loans, revolving credit lines and home equity loans, as well as consumer loans secured by autos, boats and recreational vehicles. Besides targeting non-bank customers in PremierWest Bank's immediate markets, Premier Finance Company also makes loans to Bank customers where the loans may carry a higher risk than permitted under the Bank's lending criteria. Deposit products and other services - PremierWest Bank offers a variety of traditional deposit products to attract both commercial and consumer deposits through checking and savings accounts, money market accounts and certificates of deposit. The Bank also offers safe deposit facilities, traveler's checks, money orders and automated teller machines at most of its facilities. PremierWest Bank's investment subsidiary, PremierWest Investment Services, Inc., provides investment brokerage services to its customers through a third-party broker-dealer arrangement as well as through independent insurance companies allowing for the sale of investment and insurance products such as stocks, bonds, mutual funds, annuities and other insurance products. M ARKET AREA PremierWest Bank conducts a regional community banking business in southern and central Oregon and northern California through a network of 46 full service bank branches. The Bank has evolved over the past eight years through a combination of acquisitions and de novo branch openings and its geographic footprint can be subdivided into several key market areas that are generally identifiable by a specific community, county or combination thereof. The Company serves Jackson County, Oregon, from its main office facility in Medford with six branch offices in Medford and a branch office in each of the surrounding communities of Central Point, Eagle Point, Ashland and Shady Cove. Medford is the seventh largest city in Oregon and is the center for commerce, medicine and transportation in southwestern Oregon. PremierWest Bank also serves Josephine County with two full service branches in Grants Pass, Oregon. The principal industries in Jackson and Josephine Counties include forest products, manufacturing and agriculture. Other manufacturing segments include electrical equipment and supplies, computing equipment, printing and publishing, fabricated metal products and machinery, and stone and concrete products. In the non-manufacturing sector, significant industries include recreational services, wholesale and retail trades, as well as medical care, particularly in connection with the area's growing retirement community. Another primary market area is in Douglas County with four branches in Roseburg, Oregon, and four branches located in the communities of Winston, Glide, Sutherlin and Drain. The economy in Douglas County has historically depended on the forest products industry, as compared to other market areas along the Interstate 5 corridor, including those in Medford and Grants Pass and those in northern California, which are somewhat more economically diversified. Also in Oregon and located inland from the Interstate 5 corridor, PremierWest Bank operates four branches. Two are located in Klamath Falls in Klamath County. Klamath County's principal industries include lumber and wood products, agriculture, transportation, recreation and government. Two other branch offices are located in Deschutes County, with a branch in both Bend and Redmond. This areas principle businesses include recreation, tourism, education and manufacturing. The Bank has established offices within seven counties in California. In Siskiyou County there are eight branch locations in the communities of Dorris, Dunsmuir, Greenview, McCloud, Mt. Shasta, Tulelake, Weed and Yreka. In Shasta County there are three branch locations with two located in Redding and one in Anderson. In Tehama County there are two branches with one in Corning and one in Red Bluff. In Yolo County there is one branch office in Woodland. Placer County has a branch in Roseville and Butte County has two offices in Chico. 3 The economy of northern California from Siskiyou County south to Butte County is primarily involved in government services, retail trade and services, education, healthcare, agriculture, recreation and tourism. As a result of the January 2008 acquisition of Stockmans Bank, the Company now has five branch locations in Sacramento County. These branches are located in the greater Sacramento area in the communities of Elk Grove, Folsom, Galt, Natomas and Rocklin. These branches have established PremierWest Banks most southern reach in California. In addition to wholesale and retail trade, the key industries include agriculture and food processing, manufacturing, transportation and distribution, education, healthcare and government services. While PremierWest Bank does business in many different communities, the geographic areas we serve make the Bank more reliant on local economies in contrast to super-regional and national banks. Nevertheless, Management considers the diversity of our customers, communities, and economic sectors a source of strength and competitive advantage in pursuing our community banking strategy. I NDUSTRY OVERVIEW The commercial banking industry continues to undergo increased competition, consolidation and change. In addition to traditional competitors such as banks and credit unions, noninsured financial service companies such as mutual funds, brokerage firms, insurance companies, mortgage companies and leasing companies now offer alternative investment opportunities for customers funds and lending sources for their needs. Banks have been granted extended powers to better compete with these financial service providers through the limited right to sell insurance, securities products and other services; however, the percentage of financial transactions handled by commercial banks continues to decline as the market penetration of other financial service providers has grown. The ultimate impact on the commercial banking industry of the economic downturn experienced in 2008 cannot be predicted with meaningful accuracy, but it is reasonable to assume that the pace of consolidation and the level of regulation will both increase in the short run. PremierWest Bank's business model is to compete on the basis of customer service, not solely on price, and to compete for deposits by offering a variety of accounts at rates generally competitive with other financial institutions in the area. PremierWest Bank's competition for loans comes principally from commercial banks, savings banks, mortgage companies, finance companies, insurance companies, credit unions and other traditional lenders. We compete for loans on the basis of interest rates and loan fees, our array of commercial and mortgage loan products and the efficiency and quality of our services. Lending activity can also be affected by our liquidity, local and national economic conditions, current interest rate levels and loan demand. As described above, PremierWest Bank competes with larger commercial banks by emphasizing a community bank orientation and personal service to both commercial and individual customers. E MPLOYEES As of December 31, 2008, PremierWest Bank had 509 full-time equivalent employees compared to 445 at December 31, 2007. None of our employees are represented by a collective bargaining group. Management considers its relations with employees to be good. W EBSITE ACCESS TO PUBLIC FILINGS PremierWest makes available all periodic and current reports, free of charge, in the Investors section of PremierWest Bank's website, as soon as reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission ("SEC"). PremierWest Bank's website address is www.PremierWestBank.com . The contents of our website are not incorporated into this report or into our other filings with the SEC. G OVERNMENT POLICIES The operations of PremierWest and its subsidiaries are affected by state and federal legislative changes and by policies of various regulatory authorities, including those of the states of Oregon and California, the Federal Reserve Bank and the Federal Deposit Insurance Corporation. These policies include, for example, statutory 4 maximum legal lending limits and rates, domestic monetary policies of the Board of Governors of the Federal Reserve System, United States fiscal policy, and capital adequacy and liquidity constraints imposed by national and state regulatory agencies. S UPERVISION AND REGULATION General - In 2008, the banking industry, as well as other sectors of the United States economy, saw a number of unprecedented and wide sweeping changes in federal regulation. The most significant of these changes resulted from the passage of the Emergency Economic Stabilization Act of 2008 (EESA). The purpose of this legislation was to enable Congress to strengthen our financial markets and promote the flow of credit to businesses and consumers. PremierWest is extensively regulated under federal and state law. These laws and regulations are generally intended to protect depositors, not shareholders. To the extent that the following information describes statutory or regulatory provisions, it is qualified in its entirety by reference to the particular statutory or regulatory provisions. Any change in applicable laws or regulations may have a material effect on the business and prospects of the Company. The operations of the Company may be affected by legislative changes and by the policies of various regulatory authorities. The Company cannot accurately predict the nature or the extent of the effects on its business and earnings that fiscal or monetary policies, or new federal or state legislation, may have in the future. Federal and State Bank Regulation - PremierWest Bank, as a state chartered bank with deposits insured by the Federal Deposit Insurance Corporation ("FDIC"), is subject to the supervision and regulation of the state of Oregon and the FDIC. These agencies may prohibit the Company from engaging in what they believe constitutes unsafe or unsound banking practices. The Community Reinvestment Act ("CRA") requires that, in connection with examinations of financial institutions within its jurisdiction, the FDIC evaluate the record of financial institutions in meeting the credit needs of their local communities, including low and moderate-income neighborhoods, consistent with the safe and sound operation of those institutions. These factors are also considered in evaluating mergers, acquisitions and applications to open a new branch or facility. The Company's current CRA rating is "Satisfactory." Banks are also subject to certain restrictions imposed by the Federal Reserve Act on extensions of credit to executive officers, directors, principal shareholders or any related interest of such persons. Extensions of credit (i) must be made on substantially the same terms, including interest rates and collateral as, and follow credit underwriting procedures that are not less stringent than, those prevailing at the time for comparable transactions with persons not affiliated with the Company, and (ii) must not involve more than the normal risk of repayment or present other unfavorable features. Banks are also subject to certain lending limits and restrictions on overdrafts to such persons. A violation of these restrictions may result in the assessment of substantial civil monetary penalties on the bank or any officer, director, employee, agent or other person participating in the conduct of the affairs of that bank, the imposition of a cease and desist order and other regulatory sanctions. Under the Federal Deposit Insurance Corporation Improvement Act ("FDICIA"), each federal banking agency has prescribed, by regulation, capital safety and soundness standards for institutions under its authority. These standards cover internal controls, information and internal audit systems, loan documentation, credit underwriting, interest rate exposure, asset growth, compensation, fees and benefits, and standards for asset quality, earnings and stock valuation. An institution that fails to meet these standards must develop a plan acceptable to the agency, specifying the steps that the institution will take to meet the standards. Failure to submit or implement such a plan may subject the institution to regulatory sanctions. Management believes that the Company is in compliance with these standards. FDICIA included provisions to reform the federal deposit insurance system, including the implementation of risk-based deposit insurance premiums. FDICIA also permits the FDIC to make special assessments on insured depository institutions in amounts determined by the FDIC to be necessary to give it adequate assessment income to repay amounts borrowed from the U.S. Treasury and other sources or for any other purpose the FDIC deems necessary. Pursuant to FDICIA, the FDIC implemented a transitional risk-based insurance premium system on January 1, 1993. Under this system, banks are assessed insurance premiums according to how much risk they are deemed to present to the Bank Insurance Fund (BIF). Banks with higher levels of capital and a low degree of supervisory concern are assessed lower premiums than banks with lower levels of capital or involving a higher degree of supervisory concern. PremierWest Bank qualifies for the lowest premium level, and currently pays only the statutory minimum rate. 5 In 2008, the banking industry, as well as other sectors of the United States economy, realized a number of changes in federal regulation due to the disruption in credit market operations. The most significant of these changes that affected the Company are discussed below. Temporary Liquidity Guarantee Program (TLGP)  On October 13, 2008, the FDIC announced the TLGP to strengthen confidence and encourage liquidity in the banking system. The TLGP consists of two components: a temporary guarantee of newly-issued senior unsecured debt (the Debt Guarantee Program) and a temporary unlimited guarantee of funds in non-interest-bearing transaction and regular checking accounts at FDIC-insured institutions (the Transaction Account Guarantee Program). On December 5, 2008, the Company elected to participate in both the Debt Guarantee Program and Transaction Account Guarantee Program. However, the Company declined the option of issuing certain non-guaranteed senior unsecured debt before issuing the maximum amount of guaranteed debt. Term Auction Facility Program (TAF)  On December 12, 2007, the Federal Reserve announced the TAF program. The TAF program allows a depository institution, judged to be in generally sound financial condition and eligible to borrow under the primary credit discount window program, to place a bid for an advance from its local Federal Reserve Bank at an interest rate that is determined as the result of an auction. These advances must be fully collateralized. By allowing the Federal Reserve to inject term funds through a broader range of counterparties and against a broader range of collateral than open market operations, the Federal Reserve hopes to ensure that liquidity provisions can be disseminated efficiently even when the unsecured interbank markets are under stress. Troubled Asset Relief Program (TARP)  On October 14, 2008, the U.S. Department of Treasury announced the TARP Capital Purchase Program. The TARP Capital Purchase Program contemplates the U.S. Treasury purchasing senior preferred shares in qualified U.S. financial institutions. The program is intended to encourage participating financial institutions to build capital in order to increase the flow of financing to U.S. businesses and consumers and to support the U.S. economy. Companies participating in the program must accept standardized terms as outlined by the U.S. Treasury and must adopt the Treasury Departments standards for executive compensation and corporate governance. Additionally, participants must agree to accept future program requirements as may be promulgated by the U.S. Congress and regulatory authorities. Deposit Insurance  As part of the EESA, the basic limit on federal deposit insurance coverage was temporarily increased from $100,000 to $250,000 per depositor through December 31, 2009 by the FIDC. Deposit insurance coverage for retirement accounts was not changed and remains at $250,000. The deposits of PremierWest are currently insured to a maximum of $250,000 per depositor through the Bank Insurance Fund, administered by the FDIC. As part of this program, PremierWest is required to pay quarterly deposit insurance premium assessments to the FDIC. PremierWest opted to participate in the Transaction Account Guarantee Program, which provides unlimited deposit insurance for non-interest bearing transaction accounts and for regular savings accounts, resulting in a quarterly deposit insurance premium assessment paid to the FDIC. Dividends - Under the Oregon Bank Act, banks are subject to restrictions on the payment of cash dividends to their parent holding company. A bank may not pay cash dividends if that payment would reduce the amount of its capital below that necessary to meet minimum applicable regulatory capital requirements. In addition, the amount of the dividend may not be greater than its net unreserved retained earnings, after first deducting (i) to the extent not already charged against earnings or reflected in a reserve, all bad debts, which are debts on which interest is unpaid and past due at least six months; (ii) all other assets charged off as required by the state or federal examiner; and (iii) all accrued expenses, interest and taxes of the Company. In addition, the appropriate regulatory authorities are authorized to prohibit banks and bank holding companies from paying dividends constituting an unsafe or unsound banking practice. The Company is not currently subject to any regulatory restrictions on dividends other than those noted above. Capital Adequacy - The federal and state bank regulatory agencies use capital adequacy guidelines in their examination and regulation of financial holding companies and banks. If capital falls below the minimum levels established by these guidelines, a holding company or a bank may be denied approval to acquire or establish additional banks or non-bank businesses or to open new facilities. 6 The FDIC and Federal Reserve have adopted risk-based capital guidelines for banks and bank holding companies. The risk-based capital guidelines are designed to make regulatory capital requirements more sensitive to differences in risk profiles among banks and bank holding companies, to account for off-balance sheet exposure and to minimize disincentives for holding liquid assets. Assets and off-balance sheet items are assigned to broad risk categories, each with appropriate weights. The resulting capital ratios represent capital as a percentage of total risk-weighted assets and off-balance sheet items. The current guidelines require all bank holding companies and federally regulated banks to maintain a minimum risk-based total capital ratio equal to 8%, of which at least 4% must be Tier 1 capital. Generally, banking regulators expect banks to maintain capital ratios well in excess of the minimum. Tier 1 capital for banks includes common shareholders' equity, qualifying perpetual preferred stock (up to 25% of total Tier 1 capital, if cumulative; under a Federal Reserve rule, redeemable perpetual preferred stock may not be counted as Tier 1 capital unless the redemption is subject to the prior approval of the Federal Reserve) and minority interests in equity accounts of consolidated subsidiaries, less intangibles. Tier 2 capital includes: (i) the allowance for loan losses of up to 1.25% of risk-weighted assets; (ii) any qualifying perpetual preferred stock which exceeds the amount which may be included in Tier 1 capital; (iii) hybrid capital instruments (iv) perpetual debt; (v) mandatory convertible securities and (vi) subordinated debt and intermediate term preferred stock of up to 50% of Tier 1 capital. Total capital is the sum of Tier 1 and Tier 2 capital less reciprocal holdings of other banking organizations, capital instruments and investments in unconsolidated subsidiaries. Banks' assets are given risk-weights of 0%, 20%, 50% and 100%. In addition, certain off-balance sheet items are given credit conversion factors to convert them to asset equivalent amounts to which an appropriate risk-weight will apply. These computations result in the total risk-weighted assets. Most loans are assigned to the 100% risk category, except for first mortgage loans fully secured by residential property, which carry a 50% rating. Most investment securities are assigned to the 20% category, except for municipal or state revenue bonds, which have a 50% risk-weight, and direct obligations of or obligations guaranteed by the U.S. Treasury or U.S. Government agencies, which have 0% risk-weight. In converting off-balance sheet items, direct credit substitutes, including general guarantees and standby letters of credit backing financial obligations, are given 100% conversion factor. The transaction-related contingencies such as bid bonds, other standby letters of credit and undrawn commitments, including commercial credit lines with an initial maturity of more than one year, have a 50% conversion factor. Short-term, self-liquidating trade contingencies are converted at 20%, and short-term commitments have a 0% factor. The FDIC also has implemented a leverage ratio, which is Tier 1 capital as a percentage of total assets less intangibles, to be used as a supplement to risk-based guidelines. The principal objective of the leverage ratio is to place a constraint on the maximum degree to which a bank may leverage its equity capital base. The FDIC requires a minimum leverage ratio of 3%. However, for all but the most highly rated bank holding companies and for banks seeking to expand or experiencing or anticipating significant growth, the FDIC requires a minimum leverage ratio of 4%. FDICIA created a statutory framework of supervisory actions indexed to the capital level of the individual institution. Under regulations adopted by the FDIC, an institution is assigned to one of five capital categories depending on its total risk-based capital ratio, Tier 1 risk-based capital ratio, and leverage ratio, together with certain subjective factors. Institutions deemed to be "undercapitalized" are subject to certain mandatory supervisory corrective actions. The Company does not believe that these regulations have any material effect on its operations. Effects of Government Monetary Policy - The earnings and growth of the Company are affected not only by general economic conditions, but also by the fiscal and monetary policies of the federal government, particularly the Federal Reserve. The Federal Reserve can and does implement national monetary policy for such purposes as curbing inflation and combating recession, by its open market operations in U.S. Government securities, control of the discount rate applicable to borrowings from the Federal Reserve, and establishment of reserve requirements against certain deposits. These activities influence growth of bank loans, investments and deposits, and also affect interest rates charged on loans or paid on deposits. The nature and impact of future changes in monetary policies and their impact on the Company cannot be predicted with certainty. Changing Regulatory Structure of the Banking Industry - The laws and regulations affecting banks and bank holding companies frequently undergo significant changes. Pending bills, or bills that may be introduced in the future, may be expected to contain proposals for altering the structure, regulation, and competitive relationships of the nation's financial institutions. If enacted into law, these bills could have the effect of increasing or decreasing the 7 cost of doing business, limiting or expanding permissible activities (including insurance and securities activities), or affecting the competitive balance among banks, savings associations and other financial institutions. Some of these bills could reduce the extent of federal deposit insurance, broaden the powers or the geographical range of operations of bank holding companies, alter the extent to which banks will be permitted to engage in securities activities, and realign the structure and jurisdiction of various financial institution regulatory agencies. Whether, or in what form, any such legislation may be adopted or the extent to which the business of the Company might be affected thereby cannot be predicted with certainty. Of particular note is legislation enacted by Congress in 1995 permitting interstate banking and branching, which allows banks to expand nationwide through acquisition, consolidation or merger. Under this law, an adequately capitalized bank holding company may acquire banks in any state or merge banks across state lines if permitted by state law. Further, banks may establish and operate branches in any state subject to the restrictions of applicable state law. Under Oregon law, an out-of-state bank or bank holding company may merge with or acquire an Oregon state chartered bank or bank holding company if the Oregon bank, or in the case of a bank holding company, the subsidiary bank, has been in existence for a minimum of three years, so long as the law of the state in which the acquiring bank is located permits such merger. Branches may not be acquired or opened separately, but once an out-of-state bank has acquired branches in Oregon, either through a merger with or acquisition of substantially all the assets of an Oregon bank, the acquirer may open additional branches. In December 1999, Congress enacted the Gramm-Leach-Bliley Act (the "GLB Act") and repealed the nearly 70-year prohibition on banks and bank holding companies engaging in the businesses of securities and insurance underwriting imposed by the Glass-Steagall Act. Under the GLB Act, a bank holding company may, if it meets certain criteria, elect to be a "financial holding company," which is permitted to offer, through a nonbank subsidiary, products and services that are "financial in nature" and to make investments in companies providing such services. A financial holding company may also engage in investment banking, and an insurance company subsidiary of a financial holding company may also invest in "portfolio" companies, without regard to whether the businesses of such companies are financial in nature. The GLB Act also permits eligible banks to engage in a broader range of activities through a "financial subsidiary," although a financial subsidiary of a bank is more limited than a financial holding company in the range of services it may provide. Financial subsidiaries of banks are not permitted to engage in insurance underwriting, real estate investment or development, merchant banking or insurance portfolio investing. Banks with financial subsidiaries must (i) separately state the assets, liabilities and capital of the financial subsidiary in financial statements; (ii) comply with operational safeguards to separate the subsidiary's activities from the bank; and (iii) comply with statutory restrictions on transactions with affiliates under Sections 23A and 23B of the Federal Reserve Act. Activities that are "financial in nature" include activities normally associated with banking, such as lending, exchanging, transferring and safeguarding money or securities and investing for customers. Financial activities also include the sale of insurance as agent (and as principal for a financial holding company, but not for a financial subsidiary of a bank), investment advisory services, underwriting, dealing or making a market in securities, and any other activities previously determined by the Federal Reserve to be permissible non-banking activities. Financial holding companies and financial subsidiaries of banks may also engage in any activities that are incidental to, or determined by order of the Federal Reserve to be complementary to, activities that are financial in nature. To be eligible to elect status as a financial holding company, a bank holding company must be well capitalized, under the Federal Reserve capital adequacy guidelines, and to be well managed, as indicated in the institution's most recent regulatory examination. In addition, each bank subsidiary must also be well capitalized and well managed, and must have received a rating of "satisfactory" in its most recent CRA examination. Failure to maintain eligibility would result in suspension of the institution's ability to commence new activities or acquire additional businesses until the deficiencies are corrected. The Federal Reserve could require a non-compliant financial holding company that has failed to correct noted deficiencies to divest one or more subsidiary banks, or to cease all activities other than those permitted to ordinary bank holding companies under the regulatory scheme in place prior to enactment of the GLB Act. 8 In addition to expanding the scope of financial services permitted to be offered by banks and bank holding companies, the GLB Act addressed the jurisdictional conflicts between the regulatory authorities that supervise various types of financial businesses. Historically, supervision was an entity-based approach, with the Federal Reserve regulating member banks and bank holding companies and their subsidiaries. As holding companies are now permitted to have insurance and broker-dealer subsidiaries, the supervisory scheme is oriented toward functional regulation. Thus, a financial holding company is subject to regulation and examination by the Federal Reserve, but a broker-dealer subsidiary of a financial holding company is subject to regulation by the Securities and Exchange Commission, while an insurance company subsidiary of a financial holding company would be subject to regulation and supervision by the applicable state insurance commission. The GLB Act also includes provisions to protect consumer privacy by prohibiting financial services providers, whether or not affiliated with a bank, from disclosing non-public, personal, financial information to unaffiliated parties without the consent of the customer, and by requiring annual disclosure of the provider's privacy policy. Each functional regulator is charged with promulgating rules to implement these provisions. The Company is also subject to the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the "USA Patriot Act"). Among other things, the USA Patriot Act requires financial institutions, such as the Company to adopt and implement specific policies and procedures designed to prevent and defeat money laundering. Management believes the Company is in compliance with the USA Patriot Act. The Sarbanes-Oxley Act ("Sarbanes-Oxley" or "Act") of 2002 implemented legislative reforms intended to address corporate and accounting fraud. Sarbanes-Oxley applies to publicly reporting companies including PremierWest Bancorp. The legislation established the Public Company Accounting Oversight Board whose duties include the registering of public accounting firms and the establishment of standards for auditing, quality control, ethics and independence relating to the preparation of public company audit reports by registered accounting firms. The Act includes numerous provisions, but in particular, Section 404 that requires PremierWest Bancorp's Management, to assess the adequacy and effectiveness of its internal controls over financial reporting. As of December 31, 2008, Management believes the Company is in full compliance with the requirements and provisions of Sarbanes-Oxley. ITEM 1A. RISK FACTORS The following are certain risk factors that Management believes are specific to PremierWest Bancorp. These risks are not all inclusive and should be read in conjunction with the other information contained in this report. Credit Risk - Our earnings depend to a large extent upon the ability of our borrowers to repay their loans and our inability to manage credit risk would negatively affect our business. A source of risk arises from the possibility that losses will be sustained if a significant number of our borrowers, guarantors and related parties fail to perform in accordance with the terms of their loans. We have adopted underwriting and credit monitoring procedures and a credit policy, including the establishment and review of the allowance for loan losses that Management believes are appropriate to minimize this risk by assessing the likelihood of nonperformance, tracking loan performance and diversifying our credit portfolio. These policies and procedures, however, involve subjective judgments and may not prevent unexpected losses that could materially affect our results of operations. Moreover, bank regulators frequently monitor loan loss allowances, and if regulators were to determine that the allowance was inadequate, they may require us to increase the allowance, which also would adversely impact revenues and financial condition. Real Estate Collateral - Approximately 73% of our loan portfolio is secured by real estate, the majority of which is commercial real estate and continued market deterioration would lead to losses. Declining real estate values have caused increasing levels of charge-offs and provisions for loan losses. Continued declines in real estate market values could require increased charge-offs and a further increase in the allowance for loan losses, which could have a material adverse effect on our business, financial condition and results of operations. Interest Rate Risk - Our earnings depend upon the spread between the interest rate we receive on loans and securities and the interest rates we pay on deposits and borrowings. Changes in interest rates could adversely impact our net interest margin, net interest income and net income. PremierWest Bancorps earnings are impacted by changing interest rates. Changes in interest rates affect the demand for new loans, the credit profile 9 of existing loans, the rates received on loans and securities and rates paid on deposits and borrowings. The relationship between the rates received on loans and securities and the rates paid on deposits and borrowings is known as interest rate spread. Given our current volume and mix of interest-bearing liabilities and interest-earning assets, our interest rate spread could be expected to increase during times of rising interest rates and, conversely, to decline during times of falling interest rates. Exposure to interest rate risk is managed by monitoring the re-pricing frequency of PremierWest Bank's rate-sensitive assets and rate-sensitive liabilities over any given period. Significant fluctuations in interest rates may have an adverse affect on our business, financial condition and results of operations. Regulatory Risk - Our business is heavily regulated and the creation of additional regulations may negatively affect our operations. We are subject to government regulation that could limit or restrict our activities, which in turn could adversely impact our operations. The financial services industry is regulated extensively. Federal and state regulations are designed primarily to protect the deposit insurance funds and consumers, and not to benefit our stockholders. These regulations can sometimes impose significant limitations on our operations as well as result in higher operation costs. In addition, these regulations are constantly evolving and may change significantly over time. Significant new regulation or changes in existing regulations or repeal of existing laws may cause our results to differ materially. Further, federal monetary policy, particularly as implemented through the Federal Reserve System, significantly affects credit conditions for us. Liquidity Risk - Market conditions or regulatory constraints could restrict our access to funds necessary to meet liquidity demands. Liquidity measures the ability to meet loan demand and deposit withdrawals and to pay liabilities as they come due. A sharp reduction in deposits or rapid loan growth could force us to borrow heavily in the wholesale deposit market, purchase federal funds from correspondent banks, borrow at the Federal Home Loan Bank of Seattle or Federal Reserve discount window, raise deposit interest rates or reduce lending activity. Wholesale deposits, federal funds and sources for borrowings may not be available to us due to future regulatory constraints, market conditions or unfavorable terms. We rely on the Federal Home Loan Bank (FHLB) of Seattle as a source of liquidity. Recently, the FHLB of Seattle announced that it did not meet minimum regulatory capital requirements for the year ended December 31, 2008, due to the deterioration in the market value of their mortgage-backed securities portfolio. As a result, the FHLB of Seattle cannot pay a dividend on their common stock and it cannot repurchase or redeem common stock. While the FHLB of Seattle has announced it does not anticipate that additional capital is immediately necessary, nor does it believe that its capital level is inadequate to support realized losses in the future, the FHLB of Seattle could require its members, including the Company, to contribute additional capital in order to return the FHLB of Seattle to compliance with capital guidelines. At December 31, 2008, the Company held $381,567 of cash on deposit with the FHLB of Seattle. At December 31, 2008, the Company maintained a line of credit with the FHLB of Seattle for $44.4 million and was in compliance with its related collateral requirements. At December 31, 2008, $14.3 million of the line of credit was available for additional borrowings. The Company is highly dependent on the FHLB of Seattle to provide a source of wholesale funding for immediate liquidity and borrowing needs. Changes or disruptions to the FHLB of Seattle or the FHLB system in general, may materially impair the Companys ability to meet its growth plans or to meet short and long term liquidity demands. Competition - The financial services industry is highly competitive. Competition may adversely affect our performance. The financial services industry is becoming increasingly competitive due to changes in regulation, technological advances, and the accelerating pace of consolidation among financial services providers. We face competition both in attracting deposits and in originating loans and providing transactional services. Dividend Restrictions - Our ability to pay dividends, repurchase shares or repay indebtedness depends primarily upon the results of operations of PremierWest Bank. We are a separate distinct legal entity from PremierWest Bank and receive substantially all of our revenue from dividends from the Bank. There are legal limitations on the extent to which the Bank may extend credit, pay dividends or otherwise supply funds to, or engage in transactions with, us. Our inability to receive dividends from the Bank would adversely affect our financial condition. The Banks ability to pay dividends is primarily dependent on net interest income, which is the income that remains after deducting from total income generated by earning assets the expense attributable to the acquisition of the funds required to support earning assets (primarily interest paid on deposits). The amount of interest income is dependent on many factors including the volume of earning assets, the general level of interest rates, the dynamics of changes in interest rates and the levels of nonperforming loans. Various statutory provisions restrict the amount of dividends the Bank can pay to us without regulatory approval. The Bank may not pay cash dividends if that payment could reduce the amount of its capital below that necessary to meet the adequately capitalized level in 10 accordance with regulatory capital requirements. It is also possible that, depending upon the financial condition of the Bank and other factors, regulatory authorities could assert that payment of dividends or other payments, including payments to us, is an unsafe or unsound practice. Under Oregon law, the amount of a dividend from the Bank may not be greater than net unreserved retained earnings, after first deducting to the extent not already charged against earnings or reflected in a reserve, all bad debts, which are debts on which interest is unpaid and past due at least six months; all other assets charged-off as required by the Oregon Division of Finance and Corporate Securities or state or federal examiner; and all accrued expenses, interest and taxes. Management Risk - We may not effectively manage our growth or future acquisitions which could adversely affect the quality of our operations and our costs. PremierWest Bancorps financial performance and profitability will depend on our ability to manage recent growth and implement our plans and strategies for future growth. Although Management believes that it has substantially integrated the business and operations of recent acquisitions, there can be no assurance that unforeseen issues relating to the acquisitions will not adversely affect us. In addition, any future acquisitions and continued growth may present operational or other problems that could have an adverse effect on our business, financial condition and results of operations. Accordingly, there can be no assurance that we will be able to execute our growth strategy or maintain the level of profitability that we have recently experienced. Industry Conditions - Difficult market conditions have adversely affected our industry. The capital and credit markets have been experiencing volatility and disruption for more than twelve months. Dramatic declines in the housing market over the past year, with falling home prices and increasing foreclosures and unemployment, have negatively impacted the credit performance of mortgage loans and resulted in significant write-downs of asset values by financial institutions, including government-sponsored entities. These write-downs have caused many financial institutions to seek additional capital, to merge with larger and stronger institutions and, in some cases, to fail. Reflecting concern about the stability of the financial markets generally and the strength of counterparties, many lenders and institutional investors have reduced or ceased providing funding to borrowers, including to other financial institutions. This market turmoil and tightening of credit have led to an increased level of commercial and consumer delinquencies, lack of consumer confidence, increased market volatility and widespread reduction of business activity generally. The resulting economic pressure on consumers and lack of confidence in the financial markets has adversely affected our business, financial condition and results of operations. A worsening of these conditions would likely exacerbate the adverse effects of these difficult market conditions on us and others in the financial services industry. In particular, we may face the following risks in connection with these events: We expect to face increased regulation of our industry, including the results of the EESA and the American Recovery and Reinvestment Act of 2009 (ARRA). Compliance with such regulation may increase our costs and limit our ability to pursue business opportunities. Government stimulus packages and other responses to the financial crises may not stabilize the economy or financial system. Our ability to assess the creditworthiness of our customers may be impaired if the models and approaches we use to select, manage, and underwrite our customers become less predictive of future behaviors. The process we use to estimate losses inherent in its credit exposure requires difficult, subjective, and complex judgments, including forecasts of economic conditions and how these economic predictions might impair the ability of the Banks borrowers to repay their loans, which may no longer be capable of accurate estimation which may, in turn, impact the reliability of the process. We will be required to pay significantly higher Federal Deposit Insurance Corporation premiums because market developments have significantly depleted the insurance fund of the FDIC and reduced the ratio of reserves to insured deposits. There may be downward pressure on our stock price. Our ability to engage in routine funding transactions could be adversely affected by the actions and commercial soundness of other financial institutions and government sponsored entities. We may face increased competition due to intensified consolidation of the financial services industry. 11 If current levels of market disruption and volatility continue or worsen, there can be no assurance that we will not experience an adverse effect, which may be material, on our ability to access capital, on our business, our financial condition and results of operations. Impairment Risk - A significant decline in the market value of our common stock could result in an impairment of goodwill. Our common stock has traded at prices below book value, including goodwill and other intangible assets, and the valuation of goodwill is determined using discounted cash flows of forecasted earnings, estimated sales price based on recent observable market transactions and market capitalization based on current stock price. We are required to test for goodwill impairment periodically and if goodwill impairment is deemed to exist, a write-down of the asset would occur with a charge to earnings. Technology Risk - We rely on technology to deliver products and serves and interact with our customers. We face operational risks as we depend on internal and outsourced technology to support all aspects of our business operations. Interruption or failure of these systems creates a risk of loss of customers if technology fails to work as expected and risk of regulatory scrutiny if security breaches occur. Risk management programs are expensive to maintain and will not protect the company from all risks associated with maintaining the security of customer information, proprietary data, external and internal intrusions, disaster recovery and failures in the controls used by vendors. Accounting Standards - Changes in accounting standards may impact how we report our financial condition and results of operations. Our accounting policies and methods are fundamental to how we report our financial condition and results of operations. From time to time the Financial Accounting Standards Board (FASB) changes the financial accounting and reporting standards that govern the preparation of our financial statements. These changes can be difficult to predict and can materially impact how we record and report our financial condition and results of operations. Valuation Risk - The value of securities in our investment securities portfolio may be negatively affected by continued disruptions in securities markets. The market for some of the investment securities held in our portfolio has become extremely volatile over the past twelve months. Market conditions may negatively affect the value of securities. There can be no assurance that the declines in market value associated with these disruptions will not result in other-than-temporary impairments of these assets, which would lead to accounting charges that could have a material adverse effect on our net income and capital levels. Geographic Concentration - Our operations are geographically concentrated in southern Oregon and northern California and our business is sensitive to economic factors that relate to regional business conditions. Our geographic footprint is predominantly situated along the Interstate 5 corridor from just south of Eugene, Oregon to Sacramento, California. Our customers are directly and indirectly dependent upon the economies of these areas and upon the timber and tourism industries, which are significant employers and revenue sources in our marketseconomic factors that affect these industries will have a disproportionately negative impact on our region and our customers. A deterioration in economic and business conditions in our market areas could have a material adverse impact on the quality of our loan portfolio, the demand for our products and our results of operations. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES As of December 31, 2008, the Company conducted business through 55 offices including the operations ofPremierWest Bank, PremierWest Banks mortgage division, and also PremierWest Banks two subsidiaries  Premier Finance Company and PremierWest Investment Services, Inc. The 55 offices included 46 full service bank branches and 9 other office locations. PremierWest Banks 46 full service branch facilities are located in Oregon and California and more specifically broken down as follows: 24 branches are located in Jackson (10), Josephine (2), Deschutes (2), Douglas (8) and Klamath (2) counties of Oregon and 22 brancheslocated in Siskiyou (8), Shasta (3), Butte (2), 12 Tehama (2), Placer (1), Yolo (1) and Sacramento (5) counties of California. Of the 46 branch locations, 32 are owned by PremierWest Bank, 12 are leased, and two locations involve long-term land leases where the Bank owns the building. The Companys nine other locations house administrative and subsidiary operations. These facilities include one campus located in Medford, Oregon with two owned buildings housing the Companys administrative head office, operations and data processing facilities; two owned administrative facilities - one in Redding, California housing regional administration, our Premier Finance Company subsidiary, and one in Red Bluff, California housing PremierWest Bank administrative functions; four leased locations housing stand-alone Premier Finance Company offices in Portland, Eugene, Coos Bay and Roseburg, Oregon; and, three buildings and two owned locations in Medford, Oregon occupied by a Premier Finance Company office, the Banks consumer lending group and the Banks internal audit department. In addition, to the above, four Premier Finance Company offices are housed within PremierWest Bank full service branch offices, as are various employees of PremierWest Investment Services, Inc., and the Banks mortgage division. As of December 31, 2008, the aggregate monthly rental expense on leased locations was $83,356. ITEM 3. LEGAL PROCEEDINGS From time to time, in the normal course of business, PremierWest may become party to various legal actions. Management is unaware of any existing legal actions against the Company or its subsidiaries that would have a materially adverse impact on our business, financial condition or results of operations. ITEM 4. SUBMISSIONS OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were submitted to a vote of securities holders of PremierWest during the quarter ended December 31, 2008. 13 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS PremierWest common stock is quoted on the NASDAQ Capital Market ("NASDAQ") under the symbol "PRWT". The common stock is registered under the Securities Exchange Act of 1934. The table below sets forth the high and low sales prices of PremierWest common stock as reported on the NASDAQ. This information has been adjusted to reflect previous stock dividends paid in 2007, 2006 and 2005. No stock dividend was paid in 2008. Bid quotations reflect inter-dealer prices, without adjustment for mark-ups, mark-downs, or commissions and may not necessarily represent actual transactions. On February 25, 2009, the Company had 23,588,217 shares of common stock issued and outstanding, which were held by approximately 740 shareholders of record, a number which does not include approximately 2,570 beneficial owners who hold shares in "street name." As of March 13, 2009, the most recent date prior to the date of this Report, the closing price of the common stock was $3.93 per share. 2008 2007 2006 Closing Cash Closing Cash Closing Cash Market Price Dividends Market Price Dividends Market Price Dividends High Low Declared High Low Declared High Low Declared 1st Quarter $ 11.55 $ 9.62 $ 0.06 $ 16.05 $ 12.77 $ - $ 18.81 $ 13.97 $ - 2nd Quarter $ 10.40 $ 5.84 $ 0.06 $ 14.44 $ 12.40 $ 0.05 $ 18.50 $ 13.55 $ - 3rd Quarter $ 10.10 $ 5.10 $ 0.06 $ 13.64 $ 12.00 $ 0.06 $ 16.37 $ 14.15 $ 0.05 4th Quarter $ 8.38 $ 5.15 $ - $ 12.90 $ 11.16 $ 0.06 $ 16.98 $ 15.25 $ 0.05 PremierWest declared its first cash dividend in the fourth quarter of 2005; declared two cash dividends during 2006; declared three cash dividends during 2007; and three cash dividends during 2008. In conjunction with declaring the fourth quarter 2007 cash dividend, the Company also announced its intention to institute a quarterly cash dividend program; however, the timing and amount of any future dividends PremierWest might pay will be determined by its Board of Directors and will depend on earnings, cash requirements and the financial condition of PremierWest and its subsidiaries, applicable government regulations and other factors deemed relevant by the Board of Directors. There were no repurchases of common stock by the Company during the fourth quarter of 2008. The following table provides information about the number of outstanding options, the associated weighted average price and the number of options available for issuance as of December 31, 2008: Equity Compensation Plan Information Number of securities remaining available for future issuance under Number of securities to Weighted-average equity compensation be issued upon exercise exercise price of plans (excluding of outstanding options, outstanding options, securities reflected in warrants and rights warrants and rights column (a)) Plan category (a) (b) (c) Equity compensation plans approved by security holders 999,428 $9.41 1,024,511 Equity compensation plans not approved by security holders - - - Total 999,428 $9.41 1,024,511 14 Performance Graph The following graph shows the cumulative total return for our common stock compared to the cumulative total returns for the SNL NASDAQ Bank index and the NASDAQ Composite index. All values were gathered by SNL Financial LC from sources deemed to be reliable. The comparison assumes that $100 was invested on December 31, 2003 in PremierWest Bancorp common stock and in each of the comparative indexes. The cumulative total return on each investment is as of December 31 for each of the subsequent five years and assumes the reinvestment of all cash dividends and the retention of all stock dividends. PremierWest Bancorps five-year cumulative total return was -16.94% compared to -30.12% and -21.28% for the SNL NASDAQ Bank and NASDAQ Composite indexes, respectively. Total Return Performance Period Ending Index 12/31/03 12/31/04 12/31/05 12/31/06 12/31/07 12/31/08 PremierWest Bancorp 100.00 131.42 150.59 181.46 138.19 83.06 NASDAQ Bank 100.00 110.99 106.18 117.87 91.85 69.88 NASDAQ Composite 100.00 108.59 110.08 120.56 132.39 78.72 15 ITEM 6. SELECTED FINANCIAL DATA The following table sets forth certain information concerning the consolidated financial condition, operating results and key operating ratios for PremierWest at the dates and for the periods indicated. This information does not purport to be complete, and should be read in conjunction with "Management's Discussion and Analysis of Financial Condition and Results of Operations" and the Consolidated Financial Statements of PremierWest and Notes thereto. (Dollars in thousands except per share data) Years Ended December 31, 2008 2007 2006 2005 2004 Operating Results Total interest income $ 89,262 $ 82,455 $ 73,252 $ 57,527 $ 42,835 Total interest expense 28,573 27,216 19,104 10,785 6,356 Net interest income 60,689 55,239 54,148 46,742 36,479 Provision for loan losses 23,150 686 800 150 800 Non-interest income 9,992 8,810 7,701 7,351 6,602 Non-interest expense 46,931 38,958 37,415 33,618 28,687 Income before provision for income taxes 600 24,405 23,634 20,325 13,594 Provision for income taxes (48 ) 9,303 8,986 7,136 4,486 Net income $ 648 $ 15,102 $ 14,648 $ 13,189 $ 9,108 Per Share Data (1) Basic earnings per common share $ 0.02 $ 0.87 $ 0.85 $ 0.76 $ 0.52 Diluted earnings per common share $ 0.02 $ 0.82 $ 0.79 $ 0.71 $ 0.50 Dividends declared per common share $ 0.18 $ 0.17 $ 0.10 $ 0.05 $ - Ratio of dividends declared to net income 622.22 % 19.14 % 11.07 % 5.83 % 0.0 % Financial Ratios Return on average equity 0.35 % 12.25 % 13.26 % 13.59 % 10.74 % Return on average assets 0.04 % 1.41 % 1.52 % 1.52 % 1.20 % Efficiency ratio (2) 66.40 % 60.83 % 60.49 % 62.15 % 66.59 % Net interest margin (3) 4.71 % 5.72 % 6.25 % 6.05 % 5.48 % Balance Sheet Data at Year End Gross loans $ 1,267,347 $ 1,025,898 $ 922,687 $ 808,577 $ 690,461 Allowance for loan losses $ 22,858 $ 11,450 $ 10,877 $ 10,341 $ 9,171 Allowance as percentage of loans 1.80 % 1.12 % 1.18 % 1.28 % 1.33 % Total assets $ 1,484,141 $ 1,157,961 $ 1,034,511 $ 913,661 $ 804,445 Total deposits $ 1,211,269 $ 935,315 $ 879,350 $ 768,419 $ 688,985 Total equity $ 185,171 $ 127,675 $ 116,259 $ 102,784 $ 90,580 Notes: (1) Per share data has been restated for subsequent stock dividends. (2) Efficiency ratio is calculated by dividing non-interest expense by the sum of net interest income plus non-interest income. (3) Tax adjusted at 34.00% for 2008, 38.25% for 2007, 38.00% for 2006 and 34.00% in prior years. 16 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION O VERVIEW The following discussion should be read in conjunction with PremierWest's audited consolidated financial statements and the notes thereto as of December 31, 2008 and 2007, and for each of the three years in the period ended December 31, 2008, that are included as exhibits in this report. PremierWest conducts a general commercial banking business, gathering deposits from the general public and applying those funds to the origination of loans for commercial, real estate, and consumer purposes and investments. PremierWest's profitability depends primarily on net interest income, which is the difference between interest income generated by interest-earning assets (principally loans and investments) and interest expense incurred on interest-bearing liabilities (principally customer deposits and borrowed funds). Net interest income is affected by the difference (the "interest rate spread") between interest rates earned on interest-earning assets and interest rates paid on interest-bearing liabilities, and by the relative volume of interest-earning assets and interest-bearing liabilities. Financial institutions have traditionally used interest rate spreads as a measure of net interest income. Another indication of an institution's net interest income is its "net yield on interest-earning assets" or "net interest margin," which is net interest income divided by average interest-earning assets. To a lesser extent, PremierWest's profitability is also affected by such factors as the level of non-interest income and expenses and the provision for income taxes. Non-interest income consists primarily of service charges on deposit accounts and fees generated through PremierWest's mortgage division and investment services subsidiary. Non-interest expense consists primarily of salaries, commissions and employee benefits, professional fees, equipment expenses, occupancy-related expenses, communications, advertising and other operating expenses. F INANCIAL HIGHLIGHTS Net income for 2008 was $648,000, a 95.71% decline from 2007 net income of $15.1 million. Our diluted earnings per share were $0.02 and $0.82 for the years ended 2008 and 2007, respectively. This decline was primarily due to an increase in the loan loss provision of $22.5 million. Normal operating income continued to increase resulting in a $6.8 million increase in interest income and a $1.2 million increase in non-interest income and a $9.4 decline in income tax expense. Also affecting the year-to-year decline in net income were a $1.4 million increase in interest expense and an $8.0 million increase in non-interest expense. Return on average shareholders' equity was 0.35% and return on average assets was 0.04% for the year ended December 31, 2008. This compared with a return on average shareholders' equity of 12.25% and a return on average assets of 1.41% for 2007. Years Ended December 31, 2008 2007 2006 2005 2004 (Dollars in thousands) Net income $ 648 $ 15,102 $ 14,648 $ 13,189 $ 9,108 Average assets $ 1,457,230 $ 1,073,571 $ 966,786 $ 867,532 $ 755,945 RETURN ON AVERAGE ASSETS 0.04 % 1.41 % 1.52 % 1.52 % 1.20 % Net income $ 648 $ 15,102 $ 14,648 $ 13,189 $ 9,108 Average equity $ 186,054 $ 123,244 $ 110,454 $ 97,058 $ 84,790 RETURN ON AVERAGE EQUITY 0.35 % 12.25 % 13.26 % 13.59 % 10.74 % Cash dividends declared $ 4,032 $ 2,891 $ 1,621 $ 769 $ - Net income $ 648 $ 15,102 $ 14,648 $ 13,189 $ 9,108 PAYOUT RATIO 622.22 % 19.14 % 11.07 % 5.83 % 0.00 % Average equity $ 186,054 $ 123,244 $ 110,454 $ 97,058 $ 84,790 Average assets $ 1,457,230 $ 1,073,571 $ 966,786 $ 867,532 $ 755,945 AVERAGE EQUITY TO ASSET RATIO 12.77 % 11.48 % 11.42 % 11.19 % 11.22 % Total loans outstanding, net of deferred loan fees, grew $241.6 million, or 23.6% in 2008 and totaled $1.27 billion at December 31, 2008 compared to $1.03 billion at December 31, 2007. Growth in loan volumes was largely 17 due to the acquisition of Stockmans Financial Group but also reflected growth across all of PremierWest Banks market areas. Over the past year, our allowance for loan loss increased 99.6% to $22.9 million totaling 1.81% of outstanding loans. The provision expense for loan losses was $23.2 million for 2008 compared to $686,000 in 2007. Management believes that an appropriate overall reserve exists based on our assessment of loan portfolio quality and our judgment of economic conditions that exist. Total deposits also grew to $1.21 billion at December 31, 2008, an increase of $276.0 million from $935.3 million at December 31, 2007, with $296.1 million attributable to the Stockmans Financial Group acquisition. Non-interest-bearing demand deposits totaled $228.8 million and accounted for 18.89% of total deposits at year end compared to 21.38% at December 31, 2007. The Bank continues to aggressively pursue non-interest-bearing deposit relationships from consumers and businesses. C RITICAL ACCOUNTING POLICIES AND ESTIMATES This "Management's Discussion and Analysis of Financial Condition and Results of Operations," as well as disclosures included elsewhere in this Form 10-K, are based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires Management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. On an ongoing basis, Management evaluates the estimates used, including the adequacy of the allowance for loan losses, impairment of intangible assets, contingencies and litigation. Estimates are based upon historical experience, current economic conditions and other factors that Management considers reasonable under the circumstances. These estimates result in judgments regarding the carrying values of assets and liabilities when these values are not readily available from other sources as well as assessing and identifying the accounting treatments of commitments and contingencies. Actual results may differ from these estimates under different assumptions or conditions. The following critical accounting policies involve the more significant judgments and assumptions used in the preparation of the consolidated financial statements. The allowance for loan losses is established to absorb known and inherent losses attributable to loans and leases outstanding and related off-balance sheet commitments. The adequacy of the allowance is monitored on an ongoing basis and is based on Management's evaluation of numerous factors. These factors include the quality of the current loan portfolio, the trend in the loan portfolio's risk ratings, current economic conditions, loan concentrations, loan growth rates, past-due and nonperforming trends, evaluation of specific loss estimates for all significant problem loans, historical charge-off and recovery experience and other pertinent information. As of December 31, 2008, approximately 73.11% of PremierWest's loan portfolio is secured by real estate. Accordingly, a significant decline in real estate values from current levels in Oregon and California could cause Management to increase the allowance for loan losses. At December 31, 2008, PremierWest had approximately $70.4 million in goodwill as a result of previous business combinations. PremierWest adopted Statement of Financial Accounting Standards ("SFAS") No. 142, "Goodwill and Other Intangible Assets", on January 1, 2002. Annual and periodic analysis of the fair value of recorded goodwill for impairment involves a substantial amount of judgment, as does establishing and monitoring estimated lives of other amortizable intangible assets. Effective January 1, 2006, PremierWest Bancorp adopted Financial Accounting Standards Board Statement No. 123 (revised 2004), Share-Based Payment (SFAS 123R). SFAS 123R requires companies to measure and recognize as compensation expense, the grant date fair market value for all share-based awards. SFAS 123R requires companies to estimate the fair market value of stock-based payment awards on the date of grant using an option-pricing model. We use the Black-Scholes option-pricing model to value our stock options. The Black-Scholes model requires the use of assumptions regarding the risk-free interest rate, our expected dividend yield, the weighted average expected life of the options and the historical volatility of our stock price. 18 R ESULTS OF OPERATIONS Average Balances, Interest Rates and Yields The following tables set forth certain information relating to PremierWest's consolidated average interest-earning assets and interest-bearing liabilities and reflect the average yield on assets and average cost of liabilities for the years indicated. The yields and costs are derived by dividing income or expense by the average daily balance of assets or liabilities, respectively, for the periods presented. During the periods indicated, nonaccruing loans, if any, are included in the net loan category. The yields and costs include fees, premiums and discounts, which are considered adjustments to yield. The table reflects the effect of income taxes on nontaxable loans and securities. Years Ended December 31, 2008 2007 2006 Interest Average Interest Average Interest Average Average Income or Yields or Average Income or Yields or Average Income or Yields or Balance Expense Rates Balance Expense Rates Balance Expense Rates (Dollars in thousands) INTEREST-EARNING ASSETS: Loans (1) (2) (3) $ 1,254,837 $ 88,082 7.02 % $ 962,419 $ 82,313 8.55 % $ 855,562 $ 72,830 8.51 % Investment securities: Taxable securities 33,144 1,128 3.40 % 2,730 66 2.42 % 5,735 98 1.71 % Nontaxable securities (1) 3,487 227 6.51 % 5,649 372 6.59 % 7,896 521 6.60 % Temporary investments 2,802 71 2.53 % 1,750 95 5.43 % 2,591 136 5.25 % Total interest-earning assets 1,294,270 89,508 6.92 % 972,548 82,846 8.52 % 871,784 73,585 8.44 % Cash and due from banks 33,655 28,073 30,453 Allowance for loan losses (20,485 ) (11,174 ) (10,682 ) Other assets 149,790 84,124 75,231 Total assets $ 1,457,230 $ 1,073,571 $ 966,786 INTEREST-BEARING LIABILITIES: Interest-bearing checking and savings accounts $ 427,646 6,912 1.62 % $ 377,550 9,691 2.57 % $ 342,221 5,896 1.72 % Time deposits 545,329 19,432 3.56 % 329,912 15,454 4.68 % 248,887 10,035 4.03 % Other borrowings 48,258 2,228 4.62 % 37,571 2,071 5.51 % 58,106 3,173 5.46 % Total interest-bearing liabilities 1,021,233 28,572 2.80 % 745,033 27,216 3.65 % 649,214 19,104 2.94 % Noninterest-bearing deposits 231,710 194,456 198,295 Other liabilities 18,233 10,838 8,823 Total liabilities 1,271,176 950,327 856,332 Shareholders' equity 186,054 123,244 110,454 Total liabilities and shareholders' equity $ 1,457,230 $ 1,073,571 $ 966,786 Net interest income (1) $ 60,936 $ 55,630 $ 54,481 Net interest spread 4.12 % 4.87 % 5.50 % Average yield on earning assets (1) (2) 6.92 % 8.52 % 8.44 % Interest expense to earning assets 2.21 % 2.80 % 2.19 % Net interest income to earning assets (1) (2) 4.71 % 5.72 % 6.25 % (1) Tax-exempt income has been adjusted to a tax equivalent basis at a 34.00% effective rate for 2008, 38.25% effective rate for 2007 and 38.00% for 2006. The amount of such adjustment was an addition to recorded pre-tax income of $246,000, $391,000 and $333,000 for 2008, 2007 and 2006, respectively. (2) Average non-accrual loans of approximately $63.0 million for 2008, $3.2 million for 2007 and $1.5 million for 2006 are included in the average loan balances. (3) Loan interest income includes loan fee income of $1.9 million, $2.6 million and $2.8 million for 2008, 2007 and 2006, respectively. Net Interest Income PremierWest's profitability depends primarily on net interest income, which is the difference between interest income generated by interest-earning assets (principally loans and investments) and interest expense incurred on interest-bearing liabilities (principally customer deposits and borrowed funds). Net interest income is affected by the difference between rates of interest earned on interest-earning assets and rates of interest paid on interest-bearing liabilities (the "interest rate spread"), as well as the relative volumes of interest-earning assets and interest-bearing liabilities. Financial institutions have traditionally used interest rate spreads as a measure of net interest income. Another indication of an institution's net interest income is its "net yield on interest-earning assets" or "net interest margin," which is net interest income divided by average interest-earning assets. Net interest income on a tax equivalent basis, before provisions for loan losses, for the year ended December 31, 2008, was $60.9 million, an increase of 9.54% compared to tax equivalent net interest income of $55.6 million in 2007, which was an increase of 2.11% compared to tax equivalent net interest income of $54.5 million in 2006. The overall tax-equivalent earning asset yield was 6.92% in 2008 compared to 8.52% in 2007 and 19 8.44% in 2006. For the years 2008, 2007 and 2006, the cost of interest-bearing liabilities was 2.80%, 3.65% and 2.94%, respectively. Total interest-earning assets averaged $1.29 billion for the year ended December 31, 2008, compared to $972.5 million for the corresponding period in 2007. The growth in earning assets was primarily the result of the Stockmans Financial Group acquisition in January, and was comprised of loan growth with additional growth in our investment security portfolio. Interest-bearing liabilities averaged $1.02 billion for the year ended December 31, 2008, compared to $745.0 million for the same period in 2007. Interest expense, as a percentage of average earning assets, decreased to 2.21% in 2008, compared to 2.80% in 2007 and 2.19% in 2006. Average loans, which generally carry a higher yield than investment securities and other earning assets, comprised 96.95% of average earning assets during 2008, compared to 98.96% in 2007 and 98.14% in 2006. During the same periods, average yields on loans were 7.02% in 2008, 8.55% in 2007 and 8.51% in 2006. Average investment securities comprised 2.83% of average earning assets in 2008, which was up from 0.86% in 2007 and 1.56% in 2006. Tax equivalent interest yields on investment securities were 3.62% for 2008, 5.26% for 2007 and 4.54% in 2006. The short-term interest rate environment, as measured by the Prime lending rate, remained stable from the end of the second quarter in 2006 until near the end of the third quarter of 2007. As was anticipated at the end of 2006, rates began to decline during the latter half of 2007 as actions to lower short term rates by the Federal Reserve resulted in a 50 basis point reduction in the Prime Rate on September 18, 2007, followed by separate 25 basis point reductions occurring on October 31 and December 11, 2007, respectively. During 2008, the Prime Rate dropped 400 basis points, including a 225 basis point drop in the first four months of 2008 and a 175 basis point drop during the last quarter of the year. As a result, our net interest spread decreased 101 basis points between 2007 and 2008. This decline was a result of decreasing interest rates and $1.7 million in interest reversals on loans placed on non-accrual status during 2008 and $2.7 million in interest lost once these loans were placed on non-accrual status. Our net interest margin for the fourth quarter was 4.36% compared to 4.67% for the third quarter, and was the result of not only the falling interest rate environment, but $420,000 in interest reversals on loans placed on non-accrual status, $1.1 million in interest lost on non-accruing loans and an unusually competitive core deposit interest rate environment. From a longer term perspective, our balance sheet is asset sensitive. Accordingly, a declining interest rate environment negatively impacts our net interest margin. 20 Rate/Volume Analysis In the following table is an analysis of the net interest income on a tax equivalent basis indicating the impact of changes in the volume of interest-earning assets and interest-bearing liabilities and of changes in yields earned on interest-earning assets and rates paid on interest-bearing liabilities. The values in this table reflect the extent to which changes in interest income and changes in interest expense are attributable to changes in volume (changes in volume multiplied by the prior-year rate) and changes in rate (changes in rate multiplied by prior-year volume). Changes attributable to the combined impact of volume and rate have been allocated to rate. 2008 vs. 2007 2007 vs. 2006 Increase (Decrease) Due To Increase (Decrease) Due To Net Net (in thousands) Volume Rate Change Volume Rate Change Interest-earning assets: Loans $ 25,002 $ (19,233 ) $ 5,769 $ 9,094 $ 389 $ 9,483 Investment securities: Taxable securities 736 326 1,062 (51 ) 19 (32 ) Nontaxable securities (142 ) (3 ) (145 ) (148 ) (1 ) (149 ) Temporary investments 57 (81 ) (24 ) (44 ) 3 (41 ) Total 25,653 (18,991 ) 6,662 8,851 410 9,261 Interest-bearing liabilities: Deposits: Interest-bearing demand and savings $ 1,287 (4,066 ) (2,779 ) $ 608 3,187 3,795 Time deposits 10,082 (6,104 ) 3,978 3,265 2,154 5,419 Other borrowings 589 (432 ) 157 (1,121 ) 19 (1,102 ) Total 11,958 (10,602 ) 1,356 2,752 5,360 8,112 Net increase (decrease) in net interest income $ 13,695 $ (8,389 ) $ 5,306 $ 6,099 $ (4,950 ) $ 1,149 Loan Loss Provision The loan loss provision represents charges made against earnings to maintain an adequate allowance for loan losses. The allowance is maintained at an amount believed to be sufficient to absorb losses in the loan portfolio and has two components: one of which represents estimated reserves based on assigned credit risk ratings for our entire loan portfolio, and the other represents specifically established reserves for individually classified loans. Factors considered in establishing an appropriate allowance include a careful assessment of the financial condition of the borrower; a realistic determination of the value and adequacy of underlying collateral; the condition of the local economy and the condition of the specific industry of the borrower; a comprehensive analysis of the levels and trends of loan categories; an assessment of pending legal action for collection of loans and related guarantees; and, a review of delinquent and classified loans. PremierWest applies a systematic process for determining the adequacy of the allowance for loan losses, including an internal loan review program and a quarterly analysis of the adequacy of the allowance. The quarterly analysis includes determination of specific potential loss factors on individual classified loans; historical potential loss factors derived from actual net charge-off experience and trends in nonperforming loans; and potential loss factors for other loan portfolio risks such as loan concentrations, the condition of the local economy, and the nature and volume of loans. The loan loss provision correlates to Management's judgment of the credit risk inherent in the loan portfolio. Although Management believes the loan loss provision has been sufficient to maintain an adequate allowance for loan losses, there can be no assurance that actual loan losses will not require significant additional charges to operations in the future. For the year ended December 31, 2008, the loan loss provision totaled $23.2 million, compared to $686,000 for 2007, and $800,000 for 2006. This represents an increase of 3,274.64% between 2007 and 2008 and a decrease of 14.25% between 2006 and 2007. During 2008, the Bank increased its provision for loan losses in response to credit issues experienced with a number of our borrowers, particularly those relying on stable real estate values as an integral component of their individual business strategies. The significant decline in economic activity and an attendant increase in problem credits was also reflected in an increase in foreclosure activity and a $4.4 million increase in the balance of other real estate owned at December 31, 2008. The breadth of the falloff in economic activity was felt throughout the geographic regions in which we conduct our business. In response, Management focused additional resources to proactively deal with credit relationships that showed indications of strain and sought and obtained independent validation of our internal evaluations of real estate collateral dependent loans. Management has progressively evolved 21 the Companys loan policies and procedures, conducted an ongoing and comprehensive analysis of loan portfolio quality, increased the number of credit administration and internal audit personnel to oversee the consistent application and adherence to established loan policies and procedures and provided training to all lending personnel. A more detailed review of the loan loss provision is presented in the table on page 32. Loan "charge-offs" refer to the recorded values of loans actually removed from the consolidated balance sheet and, after netting out "recoveries" on previously charged-off loans, become "net charge-offs". PremierWest's policy is to charge-off loans when, in Management's opinion, the loan or a portion thereof is deemed uncollectible, although concerted efforts are made to maximize recovery after the charge-off. Management will continue to closely monitor the loan quality of new and existing relationships through strict review and evaluation procedures and by making loan officers accountable for collection efforts. For the years ended December 31, 2008 and December 31, 2007, loan charge-offs exceeded recoveries by $20.9 million and $294,000, respectfully. A more detailed review of charge-offs and recoveries are presented in the table on page 32 . Non-interest Income Non-interest income is primarily comprised of service charges on deposit accounts; mortgage origination fees; investment brokerage and annuity fees; other commissions and fees; and other non-interest income including gains on sales of investment securities. Deposit account related service charges and fees for other banking services have grown consistently over the past three years as a result of the Banks internal growth and also from increases made in our fee schedule for banking services. During 2008, non-interest income increased from $8.8 million in 2007 to $10.0 million, an increase of $1.2 million or 13.42%. Overall, deposit service charge income increased $1.1 million; other commissions and fees increased $475,000; and other non-interest income increased $20,000. The increases in total non-interest income were offset by a decline in mortgage origination income of $209,000 and a decline in investment brokerage and annuity fees of $214,000. For 2007, non-interest income increased from $7.7 million in 2006 to $8.8 million, an increase of $1.1 million or 14.40%. Overall, deposit service charge income increased $703,000; investment brokerage and annuity fees increased $506,000; other commissions and fees increased $222,000; and other non-interest income increased $45,000 while mortgage origination income decreased $365,000. In general, Management prices the Bank's deposit accounts at rates competitive with those offered by other commercial banks in its market area. Deposit and deposit fee growth have been generated by branch expansion, offering competitive deposit products, cultivating strong customer relationships through exceptional service and cross-selling deposit products to loan customers. Non-interest Expense Non-interest expenses consist principally of salaries and employee benefits, occupancy and equipment costs, communication expenses, professional fees, advertising and other expenses. During 2008, non-interest expense increased $8.0 million or 20.47% from $39.0 million in 2007 to $46.9 million in 2008. Increased expenses were primarily associated with the acquired operations of Stockmans Financial Group. Increases in non-interest expense were salaries and employee benefits increasing $3.1 million or 12.95% . In addition, communications increased $356,000 or 20.67%; net occupancy expense increased $1.5 million or 25.42%; professional fees increased of $432,000 or 50.47%; and advertising expenditures increased $210,000 or 30.17% . During 2007, non-interest expense increased $1.6 million or 4.01% from $37.4 million in 2006 to $39.0 million in 2007. The main expenses contributing to this increase were generally part of the other non-interest expense category. This increase, $1.4 million, or 2.98%, was primarily driven by business development expenses of $451,000; other Bancorp expenses of $333,000; loss on the Low Income Housing Tax Credit (LIHTC) investment of $243,000; ATM expenses of $151,000; and corporate aircraft expenses of $120,000. Salaries and employee benefits increased $674,000, or 2.93%, and communications increased $44,000, or 2.62% . Net occupancy expense decreased $73,000, or 1.19%; professional fees decreased by $123,000, or 12.56%; and advertising expenditures decreased by $333,000, or 32.36% . 22 Provision for Income Taxes The year-over-year decline in PremierWest's taxable income resulted in an effective tax rate of -8.00%, or -$48,000 in federal and state income taxes for 2008. This compares to an effective tax rate of 38.25% for 2007 and 38.0% for 2006. Efficiency Ratio Banks use the term "efficiency ratio" to describe the relationship of administrative and other costs associated with generating revenues, a concept similar to a measurement of overhead. The efficiency ratio is computed by dividing non-interest expense by the sum of net interest income plus non-interest income. Management views the efficiency ratio as a measure of PremierWest's ability to control non-interest expenses. Expenses related to problem credits resulted in an increase in our efficiency ratio to a level in excess of our 60% target. For the year ended December 31, 2008, our efficiency ratio was 66.40%, as compared to 60.83% in 2007, and 60.49% in 2006. Generally, lower efficiency ratios reflect greater cost controls; however, the success of PremierWests community banking strategy necessitates a balance between heightened expense control and the need to maintain a high level of customer service in conjunction with effective risk management. Accordingly, PremierWest staffs its branches in a manner to support its high standards for delivering exceptional customer service and maintains the necessary administrative personnel to support the desired customer service while maintaining effective risk management through internal control functions such as credit administration, internal audit, and compliance. 23 F INANCIAL CONDITION The table below sets forth certain summary balance sheet information for December 31, 2008, 2007 and 2006. December 31, Increase (Decrease) 2008 2007 2006 12/31/07  12/31/08 12/31/06  12/31/07 (Dollars in thousands) ASSETS Federal funds sold $ 165 $ 10,350 $ - $ (10,185 ) (98.41 %) $ 10,350 0.00 % Investment securities 36,404 6,320 7,318 30,084 476.01 % (998 ) (13.64 %) Restricted equity investments 3,643 1,865 1,865 1,778 95.34 % - 0.00 % Loans 1,242,766 1,012,269 908,652 230,497 22.77 % 103,617 11.40 % Other assets (1) 201,163 127,157 116,676 74,006 58.20 % 10,481 8.98 % Total assets $ 1,484,141 $ 1,157,961 $ 1,034,511 $ 326,180 28.17 % $ 123,450 11.93 % LIABILITIES Noninterest-bearing deposits $ 228,788 $ 199,941 $ 199,462 $ 28,847 14.43 % $ 479 0.24 % Interest-bearing deposits 982,481 735,374 679,888 247,107 33.60 % 55,486 8.16 % Total deposits 1,211,269 935,315 879,350 275,954 29.50 % 55,965 6.36 % Other liabilities (2) 87,701 94,971 38,902 (7,270 ) (7.65 %) 56,069 144.13 % Total liabilities 1,298,970 1,030,286 918,252 268,684 26.08 % 112,034 12.20 % SHAREHOLDERS EQUITY 185,171 127,675 116,259 57,496 45.03 % 11,416 9.82 % Total liabilities and share- holders equity $ 1,484,141 $ 1,157,961 $ 1,034,511 $ 326,180 28.17 % $ 123,450 11.93 % (1) Includes cash and due from banks, mortgage loans held-for-sale, property and equipment, goodwill, accrued interest receivable and other assets. (2) Includes federal funds purchased, borrowings, accrued interest payable and other liabilities. Investment Portfolio Investment securities provide a return on residual funds after lending activities. Investments may be in interest-bearing deposits, U.S. government and agency obligations, state and local government obligations or government-guaranteed, mortgage-backed securities. PremierWest generally does not invest in securities that are rated less than investment grade by a nationally recognized statistical rating organization. All securities-related investment activity is reported to the Board of Directors. Board review is required for significant changes in investment strategy. Certain senior executives have the authority to purchase and sell securities for our portfolio in accordance with PremierWest's stated Funds Management policy. Management determines the appropriate classification of securities at the time of purchase. If Management has the intent and PremierWest has the ability at the time of purchase to hold a security until maturity or on a long-term basis, the security is classified as "held-to-maturity" and is reflected on the balance sheet at historical cost. Securities to be held for indefinite periods and not intended to be held to maturity or on a long-term basis are classified as "available-for-sale." Available-for-sale securities are reflected on the balance sheet at their estimated fair market value. 24 The following table sets forth the carrying value of PremierWest's investment portfolio at the dates indicated. December 31, (in thousands) 2008 2007 2006 Investment securities (available-for-sale) Mortgage-backed securities and collateralized mortgage obligations $ 188 $ 222 $ 263 188 222 263 Investment securities (held-to-maturity) Mortgage-backed securities and collateralized mortgage obligations 1,799 - - U. S. Government and agency 27,496 1,484 - Obligations of states and political subdivisions 2,921 4,614 7,055 32,216 6,098 7,055 Investment securities - CRA 4,000 - - Restricted equity securities 3,643 1,865 1,865 Total investment securities $ 40,047 $ 8,185 $ 9,183 The contractual maturity of investment securities at December 31, 2008, excluding mortgage-related securities, investment securities - CRA and restricted equity securities for which contractual materials are diverse or nonexistent, is shown below. Expected maturities of investment securities could differ from contractual maturities because the borrower, or issuer, may have the right to call or prepay obligations with or without call or prepayment penalties. December 31, 2008 2007 2006 Amortized Estimated % Amortized Estimated % Amortized Estimated % Cost Fair Value Yield (1) Cost Fair Value Yield (1) Cost Fair Value Yield (1) (Dollars in thousands) U. S. Government and agency securities : One year or less $ 12,133 $ 12,309 2.85 % $ 1,484 $ 1,484 - $ - $ - - One to five years 15,363 15,606 2.85 % - Five to ten years - Obligations of states and political subdivisions: One year or less 643 642 6.38 % 638 638 5.44 % 2,180 2,175 5.89 % One to five years 906 904 5.68 % 1,437 1,428 5.73 % 2,002 1,980 6.72 % Five to ten years 1,372 1,374 6.81 % 2,539 2,522 6.28 % 2,873 2,844 6.03 % Over ten years - Corporate bonds: One year or less - One to five years - Total debt securities 30,417 30,835 6,098 6,072 7,055 6,999 Mortgaged-backed securities and collateralized mortgage obligations 1,987 2,039 5.51 % 222 222 5.69 % 264 263 5.78 % Investment securities - CRA 4,000 4,000 N/A - - N/A - - N/A Restricted equity securities 3,643 3,643 N/A 1,865 1,865 N/A 1,865 1,865 N/A Total securities $ 40,047 $ 40,517 $ 8,185 $ 8,159 $ 9,184 $ 9,127 (1) For the purposes of this schedule, weighted average yields are stated on a federal tax-equivalent basis at a 34.00% rate. 25 During 2008, we acquired $32.0 million in securities from the acquisition of Stockmans Bank and purchased $33.3 million in additional securities. During the same year, $30.1 million in securities matured, were called or were paid down. This compares to proceeds from sales, maturities and/or calls of investment securities of $3.4 million in 2007, and $7.5 million in 2006. No security gains were reported during 2008 and 2007, but we reported realized gains of $2,000 for the year ended December 31, 2006. At December 31, 2008, PremierWest's investment portfolio had total net unrealized gains of approximately $470,000. This compares to net unrealized losses of approximately $26,000 at December 31, 2007, and $57,000 at December 31, 2006. Unrealized gains and losses reflect the impact of security values from changes in market interest rates and do not represent the amount of actual profits or losses that may be recognized by the Bank. Actual realized gains and losses occur at the time investment securities are sold or called. Securities may be pledged from time-to-time to secure public deposits, FHLB borrowings, repurchase agreement deposit accounts, or for other purposes as required or permitted by law. At December 31, 2008, securities with a market value of $32.9 million were pledged for such purposes. As of December 31, 2008, PremierWest also held 15,881 shares of $100 par value Federal Home Loan Bank of Seattle (FHLB) stock, which is a restricted equity security. FHLB stock represents an equity interest in the FHLB, but it does not have a readily determinable market value. The stock can be sold at its par value only, and only to the FHLB or to another member institution. Member institutions are required to maintain a minimum stock investment in the FHLB based on specific percentages of their outstanding mortgages, total assets or FHLB advances. At December 31, 2008 and 2007, the Bank met its minimum required investment in FHLB. In addition to FHLB stock, PremierWest bank holds 15,170 shares of stock in the Federal Home Loan Bank of San Francisco. This stock was acquired pursuant to the acquisition of Stockmans Bank and reflects its required minimum stock investment in Federal Home Loan Bank of San Francisco, which must be maintained for a five-year period. The Bank also owns stock in Pacific Coast Banker's Bank (PCBB). The investment in PCBB increased from $277,000 in 2007 to $529,000 in 2008 as a result of the acquisition of Stockmans Bank. This investment is carried at its fair market value at acquisition and is included in restricted equity investments on the balance sheet. PCBB operates under a special purpose charter to provide wholesale correspondent banking services to depository institutions. By statute, 100% of PCBB's outstanding stock is held by depository institutions that utilize its correspondent banking services. Loan Portfolio The most significant asset on our balance sheet in terms of risk and the effect on our earnings is our loan portfolio. On our balance sheet, the term "net loans" refers to total loans outstanding, at their principal balance outstanding, net of the allowance for loan losses and deferred loan fees. PremierWest's loan policies and procedures establish the basic guidelines governing our lending operations. Generally, the guidelines address the types of loans that we seek, our target markets, underwriting and collateral requirements, terms, interest rate and yield considerations, and compliance with laws and regulations. All loans or credit lines are subject to approval procedures and amount limitations. These limitations apply to the borrower's total outstanding indebtedness to the Bank, including the indebtedness of any guarantor. The policies are reviewed and approved by the Board of Directors of PremierWest on a routine basis. Bank officers are charged with loan origination in compliance with underwriting standards overseen by the credit administration department and in conformity with established loan policies. On an as needed but not less than annual basis, the Board of Directors determines the lending authority of the Bank's loan officers. Such delegated authority may include authority related to loans, letters of credit, overdrafts, uncollected funds, and such other authority as determined by the Board, the President and Chief Executive Officer, or Chief Credit Officer within their own delegated authority. The Chief Credit Officer has the authority to approve loans up to a lending limit as set by the Board of Directors. All loans above the lending limit of the Chief Credit Officer, and up to a certain higher limit, may be approved jointly by the Chief Credit Officer along with one of the following: Chairman of PremierWest Bank, President and Chief Executive Officer or the Chief Banking Officer. Loans that exceed this limit are subject to the review and approval by the Board's Loan Committee. PremierWest's unsecured legal lending limit was approximately $23.7 million and our real estate secured lending limit was approximately $39.6 million at December 26 31, 2008. PremierWest seldom makes loans for an amount approaching its legal lending limits. The following table sets forth the composition of the loan portfolio including loans held-for-sale, as of December 31, 2004 through 2008. Years Ended December 31, 2008 2007 2006 2005 2004 (Dollars in thousands) Amount Percentage Amount Percentage Amount Percentage Amount Percentage Amount Percentage Commercial $ 200,559 15.83 % $ 186,536 18.18 % $ 175,292 19.00 % $ 131,819 16.30 % $ 94,560 13.70 % Real estate - Construction 296,239 23.37 % 268,254 26.15 % 259,254 28.10 % 237,150 29.30 % 149,250 21.60 % Real Estate - Commercial/ Residential 629,279 49.65 % 463,852 45.21 % 405,499 43.95 % 367,069 45.40 % 372,812 54.00 % Consumer 90,215 7.12 % 75,395 7.35 % 53,542 5.80 % 49,520 6.10 % 43,039 6.20 % Other 51,055 4.03 % 31,861 3.11 % 29,100 3.15 % 23,019 2.90 % 30,800 4.50 % Total loans, gross $ 1,267,347 100.00 % $ 1,025,898 100.00 % $ 922,687 100.00 % $ 808,577 100.00 % $ 690,461 100.00 % Outstanding loans, net of deferred loan fees and the allowance for loan loss, totaled $1.24 billion at December 31, 2008, representing an increase of $230.5 million, or 22.77%, compared to $1.01 billion as of December 31, 2007. Unfunded loan commitments were $168.9 million as of December 31, 2008, representing a decrease of $3.4 million from total unfunded loan commitments at December 31, 2007. For a more detailed discussion of off-balance sheet arrangements, see Note 15 to the financial statements included in this report starting on page F-34. PremierWest's gross loan portfolio at December 31, 2008, is comprised of the following: 73.02% loans secured by real estate, 15.83% of commercial loans and 11.15% consumer and other loans. The greatest loan concentration is in real estate loans, a common characteristic among community banks due to focused lending for business and consumer needs in communities within the Bank's market area. Some commercial loans are secured by real estate, but funds are used for purposes other than financing the purchase of real property, such as inventory financing and equipment purchases, where real property serves as collateral for the loan. Loans of this type are characterized as real estate loans because of the real estate held as collateral. The following table presents maturity and re-pricing information for the loan portfolio at December 31, 2008. The table segments the loan portfolio between fixed-rate and adjustable rate loans and their respective repricing intervals based on fixed-rate loan maturity dates and variable-rate loan re-pricing dates for the periods indicated. December 31, 2008 Within One One to Five After Five (in thousands) Year (1 ) Years Years Total FIXED-RATE LOAN MATURITIES Commercial $ 17,669 $ 16,702 $ 452 $ 34,823 Real estate  Construction 46,025 12,619 725 59,369 Real estate  Commercial/Residential 46,965 43,920 10,627 101,512 Consumer 10,240 21,370 25,572 57,182 Other 3,826 7,501 956 12,283 Total fixed rate loan maturities 124,725 102,112 38,332 265,169 ADJUSTABLE-RATE LOAN REPRICINGS Commercial 113,659 45,405 6,673 165,737 Real estate  Construction 194,029 36,809 6,032 236,870 Real estate  Commercial/Residential 237,619 251,710 38,437 527,766 Consumer 24,470 1,078 23 25,571 Other 31,573 12,977 1,684 46,234 Total adjustable-rate loan repricings 601,350 347,979 52,849 1,002,178 Total maturities and repricings $ 726,075 $ 450,091 $ 91,181 $ 1,267,347 (1) Loans due on demand and overdrafts are included in the amount due in one year or less. PremierWest has no loans without a stated schedule for repayment or a stated maturity. 27 Nonperforming Loans Management considers a loan to be nonperforming when it is 90 days or more past due, or sooner when the Bank has determined that repayment of the loan in full is unlikely. Generally, unless collateral for a loan is a one-to-four family residential dwelling, interest accrual ceases in 90 days (but no later than the date of acquisition by foreclosure, voluntary deed or other means) and the loan is classified as nonperforming. A loan placed on nonaccrual status may or may not be contractually past due at the time the determination is made to place the loan on nonaccrual status, and it may or may not be secured. When a loan is placed on nonaccrual status, it is the Bank's policy to reverse interest previously accrued but uncollected. Interest later collected on the nonaccrual loan, for book purposes, is credited to loan principal if, in Management's opinion, full collectibility of principal is doubtful. At December 31, 2008 and 2007, loans that were more than 90 days delinquent for which the accrual of interest had been discontinued included the following: December 31, 2008 2007 % of % of Related Related (Dollars in thousands) Amount Portfolio Amount Portfolio Commercial $ 1,278 0.64 % $ 1,638 0.88 % Real estate  Construction 47,377 15.99 % 5,235 1.95 % Real estate  Commercial/Residential 14,630 2.32 % 603 0.13 % Consumer 1,656 1.84 % 810 1.07 % Other - 0 .00 % 82 0.26 % Total $ 64,941 5.12 % $ 8,368 0.82 % Impaired loans include all nonaccrual and restructured commercial and real estate loans. Loan impairment is measured as the present value of expected future cash flows discounted at the loan's effective interest rate, the fair value of the collateral of an impaired collateral-dependent loan or an observable market price. Interest income on impaired loans is recognized by the cash basis method. When the Bank acquires real estate through foreclosure, voluntary deed, or similar means, it is classified as "other real estate owned" until it is sold. On December 31, 2008 there was $4.4 million in other real estate owned. On December 31, 2007 and 2006, there was no other real estate owned. When property is acquired in this manner, it is recorded at the lower of cost (the unpaid principal balance at the date of acquisition) or fair value less estimated selling costs. Any further write-down is charged to expense. All costs incurred from the date of acquisition to maintain the property are expensed as incurred. "Other real estate owned" is appraised during the foreclosure process, before acquisition. Losses are recognized against the allowance for loan losses in the amount by which the cost value of the related loan exceeds the estimated net realizable value of the property acquired. Subsequent write-downs are recorded as non-interest expense. At December 31, 2008 and 2007, nonperforming loans (loans more than 90 days delinquent and/or on nonaccrual status) totaled approximately $64.9 million and $8.4 million, respectively. The large dollar increase in nonperforming loans between 2008 and 2007 is concentrated primarily in real estate collateralized loans, both construction and commercial/residential for which Management believes adequate collateral coverage exists. Management is committed to a credit culture that emphasizes quality underwriting standards and that provides for the effective monitoring of loan quality and aggressive resolution to problem loans once they are identified. Nonperforming assets amounted to 4.67% of total assets outstanding at December 31, 2008, up from 0.73% at December 31, 2007, and are primarily a result of the economic disruption that occurred during 2008. Interest income that would have been recognized on nonaccrual loans if such loans had performed in accordance with contractual terms totaled $4.4 million for the year ended December 31, 2008, $516,000 for the year ended December 31, 2007, and $40,000 for the year ended December 31, 2006. Actual interest income recognized on such loans during all of the periods was not significant. At December 31, 2008 and 2007, the allowance for loan losses related to impaired loans was $11.2 million and $372,000, respectively. 28 The following table summarizes nonperforming assets by category: December 31, (Dollars in thousands) 2008 2007 2006 2005 2004 Loans on nonaccrual status $ 63,004 $ 8,221 $ 1,430 $ 2,273 $ 1,890 Loans past due greater than 90 days but not on nonaccrual status 1,937 147 24 2 26 Other real estate owned 4,423 - - - 483 Total nonperforming assets $ 69,364 $ 8,368 $ 1,454 $ 2,275 $ 2,399 Percentage of nonperforming assets to total assets 4.67 % 0.73 % 0.14 % 0.25 % 0.30 % Total nonperforming assets were $69.4 million at December 31, 2008, up from $8.4 million at December 31, 2007. The nonperforming asset total includes $4.4 million in other real estate owned as of December 31, 2008, up from $0 at the previous year end. Nonperforming loans are concentrated in ten relationships comprising $53.8 million or 82.85% of the total. The first of these relationships consists of multiple loans secured by real estate in northern California that totaled $14.2 million originally. This relationship is now at $6.7 million as the result of a $1.2 million paydown and our decision to charge off $6.3 million during 2008 . Foreclosure by another lender against our guarantor on an adjacent property and the borrower filing personal bankruptcy led to the actions we have taken. We intend to continue to work through foreclosure of the real estate and to ensure any bankruptcy proceeds available are properly applied to this relationship. A reserve for impairment on the remaining credit relationship was also established. The second nonperforming relationship is comprised of two purchased participation loans: the first is secured with approved residential lots and the second with unimproved land also in northern California. We purchased a minority position from two separate financial institutions, each with a national presence. The borrower is a well-known local real estate development company that was impacted by the decline in real estate activity in late 2007. Both of the guarantors have since filed for personal bankruptcy. The $5.0 million credit was reported as nonperforming with our December 31, 2007 Earnings Release. The related $7.3 million credit was placed on non-accrual status during the first quarter of 2008, at which time a new appraisal was obtained from the lead bank. As these two properties are in close proximity, a reserve for impairment was established in the second quarter of 2008 for both credits. During the third quarter, foreclosure was completed on the $5.0 million participation loan and, as a result of actions by the lead lender, $1.3 million was booked as other real estate owned with the balance being charged against the loan loss reserve. We continue to work with the lead bank on marketing this property. The second participation is in the final stages of foreclosure with a resolution expected during 2009. The third relationship consists of two loans originally totaling $6.8 million that were acquired at the time of our merger with Stockmans in January of this year. The relationship was secured with undeveloped property in central and northern California and was identified and discussed in detail during our pre-merger due diligence of Stockmans. The northern California property, comprising $2.3 million of the total, was foreclosed on in the second quarter of 2008 with a charge-off of $1.3 million and the remaining $1.0 million balance included as other real estate owned. The second credit consists of a $4.5 million credit secured by undeveloped real estate with a significant loan from a third-party investor group in second position behind our lien. The borrower continues to keep this loan current while both parties negotiate a workout. We had previously established a specific reserve for impairment on this credit, which Management believes is sufficient given the value of the property as well as guarantor support. The fourth relationship, totaling $3.0 million, is comprised of multiple loans secured by approved residential building lots and by completed and partially completed residential units, all situated in southern and central Oregon. The Bank has taken possession of the properties, and a stipulated deficiency was accepted by the borrower. The Bank is currently marketing the properties. The fifth credit relationship consists of notes totaling $2.8 million. The loans were for property acquisition and development as well as residential unit construction in central Oregon. We have established a specific reserve for impairment on this credit, which Management believes is sufficient. 29 The sixth nonperforming credit relationship consists of multiple notes totaling $14.7 million, all secured by commercial property including two assisted living facilities, commercially zoned land and a non-owner occupied commercial building. Three of the properties are in Oregon and one in northern California. The borrowers have experienced severe cash flow difficulties and are attempting to sell assets, and the lead guarantor has filed personal bankruptcy. We have obtained updated appraisals on the properties and, as a result, have established an impairment. Negotiations with the borrower and parties interested in acquiring three of the properties are on-going. The seventh relationship consists of two notes totaling $6.3 million. This relationship is secured by two residential developments in central Oregon. Based on updated appraisals, a specific reserve for impairment has been established for these credits, and negotiations with the borrower continue. The eighth relationship consists of multiple notes totaling $6.3 million. This borrower has been impacted by a real estate related business that failed with the downturn of the mortgage lending industry. He has been working with all of his creditors to establish an orderly plan to sell assets. Our collateral consists of residential development lots, a utility system infrastructure and other commercial property in Southern Oregon. We have agreed to a restructure of this credit and will be monitoring it closely for performance. Based on current collateral values, we anticipate no loss at this time. The ninth credit relationship consists of notes totaling $4.8 million. The notes are secured by completed residential lots, bare land and two completed townhomes all which are located in central Oregon. Updated appraisals have been received, and a specific reserve for impairment has been established based on Managements evaluation of the collateral value. The tenth credit relationship consists of three loans totaling $2.8 million. The borrower is deceased, and the estate has been uncooperative to date. Our collateral consists of residential lots and raw commercial land in northern California. Current appraisals have been received, and legal action was commenced during the first quarter of 2009. The Bank significantly increased its resources dedicated to dealing with nonperforming assets in late 2007 to provide a proactive, centralized and focused approach to expediting potential collections, recoveries, workouts and liquidations of criticized assets. The results from these actions continue to evolve with foreclosure actions commenced and liquidations scheduled or initiated. More importantly, this team is working closely with borrowers that are motivated to resolve their financial issues through properly collateralized restructures and workouts. This is evident in the decline in interest reversals necessary during the fourth quarter of 2008, which fell from $592,000 in the third quarter to $419,000 during the fourth quarter. In addition, the team is proactive in contacting distressed asset investors in anticipation of soliciting interest in acquiring notes or foreclosed property. The holding costs of certain other real estate owned are being reviewed as current volatile market conditions may warrant holding some foreclosed assets for future gains. With shareholder value in mind, our team will continue to evaluate these assets and act accordingly. Allowance for Loan Losses The allowance for loan losses is established through the provision for loan losses charged to expense and represents the aggregate of the loan loss provision charged against earnings as described above, net of loans charged off and recoveries on previously charged-off loans. The provision charged to operating expense is based on loan loss experience and other factors that, in Management's judgment, should be recognized to estimate losses. Management monitors the loan portfolio to ensure that the reserve for loan losses remains adequate to absorb potential losses identified by the portfolio review process, including loans on nonaccrual status and current loans whose repayment according to the loan's repayment plan is considered by Management to be in serious doubt. The amount of the allowance for loan losses is based on a variety of factors, including: Analysis of risks inherent in the various segments of the loan portfolio; Management's assessment of known or potential problem credits, which have come to Management's attention during the ongoing review of credit quality; Estimates of the value of underlying collateral and guarantees; Legal representation regarding the potential outcome of pending actions for collection of loans and related guarantees; Historical loss experience; and, Current local and national economic conditions and other factors. 30 If actual circumstances and losses differ substantially from Management's assumptions and estimates, the allowance for loan losses might not be sufficient to absorb all future losses. Net earnings would be adversely affected if that occurred. Loan loss estimates are reviewed periodically. Adjustments to the allowance, if any, are charged against or credited to earnings in the period in which the basis for the adjustment becomes known. A further slowing in the Oregon and/or California economies, further declines in real estate values or increased unemployment could result in increased levels of nonperforming assets and charge-offs, increased loan loss provisions and reductions in income. Additionally, as an integral part of the examination process, bank regulatory agencies periodically review PremierWest's allowance for loan losses. The banking agencies could require the recognition of additions to the loan loss allowance based on their judgment of information available to them at the time of their examination. PremierWest's allowance for loan losses totaled $22.9 million at December 31, 2008, and $11.5 million at December 31, 2007, representing 1.80% of total loans at December 31, 2008 and 1.12% of total loans at December 31, 2007. The loan loss allowance represents 35.20% of nonperforming loans at December 31, 2008, and 135.89% of nonperforming loans at December 31, 2007. Although Management believes that it uses the best information available in providing for estimated loan losses and that the allowance was adequate at December 31, 2008, future adjustments could be necessary and net earnings could be affected if circumstances and/or economic conditions differ substantially from the assumptions used in making the determinations of the adequacy of the allowance for loan losses. 31 The following is a summary of PremierWest's loan loss experience and selected ratios for the periods presented: December 31, (Dollars in thousands) 2008 2007 2006 2005 2004 Gross loans outstanding at end of year $ 1,267,347 $ 1,025,898 $ 922,687 $ 808,577 $ 690,461 Average loans outstanding $ 1,254,837 $ 962,419 $ 855,562 $ 754,465 $ 605,747 Allowance for loan losses, beginning of year $ 11,450 $ 10,877 $ 10,341 $ 9,171 $ 5,466 Loans charged-off: Commercial (8,843 ) (134 ) (100 ) (13 ) (176 ) Real estate (8,086 ) - - (500 ) (563 ) Consumer (1,379 ) (539 ) (271 ) (147 ) (302 ) Other (3,556 ) (154 ) (125 ) (111 ) (2,758 ) Total loans charged-off (21,864 ) (827 ) (496 ) (771 ) (3,799 ) Recoveries: Commercial 143 204 95 119 75 Real estate 216 - - - 3 Consumer 229 217 93 50 87 Other 422 112 44 1,622 454 Total recoveries 1,010 533 232 1,791 619 Net (charge-offs) or recoveries (20,854 ) (294 ) (264 ) 1,020 (3,180 ) Allowance for loan losses transferred from: Mid Valley Bank - 6,085 Stockmans Financial Group 9,112 Other adjustments (1) - 181 - - - Provision charged to income 23,150 686 800 150 800 Allowance for loan losses, end of year $ 22,858 $ 11,450 $ 10,877 $ 10,341 $ 9,171 Ratio of net loans charged-off to average loans outstanding 1.66 % 0.03 % 0.03 % n/a 0.52 % Ratio of allowance for loan losses to ending total loans 1.80 % 1.12 % 1.18 % 1.28 % 1.33 % (1) Includes a balance sheet reclassification adjustment (decrease) of $255,000 from the allowance for loan losses to other liabilities in accordance with Financial Accounting Standard No. 5. The amount reclassified represents the off-balance sheet credit exposure related to unfunded commitments to lend and letters of credit; and a $436,000 increase resulting from the purchase of a consumer finance loan portfolio on June 29, 2007. The following table shows the allocation of PremierWest's allowance for loan losses by category and the percent of loans in each category to total loans at the dates indicated. PremierWest allocates its allowance for loan losses to each loan classification based on relative risk characteristics. General, Specific and Qualitative allocations are made based on estimated losses that are due to current credit circumstances and other available information for each loan category. General allocations are based on historical loss factors. Specific allocations are related to loans on nonaccrual status; estimated reserves based on individual credit risk ratings; loans for which Management believes the borrower might be unable to comply with loan repayment terms, even though the loans are not in nonaccrual status; and, loans for which supporting collateral might not be adequate to recover loan amounts if foreclosure and subsequent sale of collateral become necessary. Qualitative allocations include adjustments for economic conditions, concentrations, and other subjective factors, and are intended to compensate for the subjective nature of the determination of losses inherent in the overall loan portfolio. Because the total loan loss allowance is a valuation reserve applicable to the entire loan portfolio, the portion of the allowance allocated to each loan category does not necessarily represent the inherent losses that may occur within that loan category. 32 December 31, 2008 2007 2006 2005 2004 Allowance As a Allowance As a Allowance As a Allowance As a Allowance As a for loan % of for loan % of for loan % of for loan % of for loan % of (Dollars in thousands) losses total loans losses total loans losses total loans losses total loans losses total loans Type of loan: Commercial $ 3,100 15.83 % $ 1,684 18.18 % $ 1,889 19.00 % $ 2,640 16.30 % $ 3,102 13.70 % Real estate- Construction 11,654 23.37 % 3,720 26.15 % 4,096 28.10 % 2,295 29.30 % 1,191 21.60 % Real estate- Commercial/ Residential 6,414 49.65 % 4,516 45.21 % 3,820 43.95 % 4,599 45.40 % 4,232 54.00 % Consumer and Other 1,690 11.15 % 1,530 10.46 % 1,072 8.95 % 807 9.00 % 646 10.70 % Total $ 22,858 100.00 % $ 11,450 100.00 % $ 10,877 100.00 % $ 10,341 100.00 % $ 9,171 100.00 % Despite diligent assessment by Management, there can be no assurance regarding the actual amount of charge-offs that will be incurred in the future. Deposits Deposit accounts are PremierWest's primary source of funds. PremierWest offers a number of deposit products to attract commercial and consumer customers including regular checking and savings accounts, money market accounts, IRA accounts, NOW accounts, and a variety of fixed-maturity, fixed-rate time deposits with maturities ranging from seven days to 60 months. These accounts earn interest at rates established by Management based on competitive market factors and Management's desire to increase certain types or maturities of deposit liabilities. The distribution of deposit accounts by type and rate is set forth in the following tables as of the indicated dates: Years Ended December 31, 2008 2007 2006 Average Interest Average Average Interest Average Average Interest Average (Dollars in thousands) Balance Expense Rate Balance Expense Rate Balance Expense Rate Savings, money market and interest-bearing demand $ 427,645 $ 6,912 1.62 % $ 377,550 $ 9,691 2.57 % $ 342,221 $ 5,896 1.72 % Time deposits 545,329 19,432 3.56 % 329,912 15,454 4.68 % 248,887 10,035 4.03 % Total interest-bearing deposits 972,974 $ 26,344 2.71 % 707,462 $ 25,145 3.55 % 591,108 $ 15,931 2.70 % Non-interest-bearing deposits 231,711 194,456 198,295 Total interest-bearing and non-interest-bearing deposits $ 1,204,685 $ 901,918 $ 789,403 Total deposits grew $276.0 million during 2008, reaching $1.21 billion at December 31, 2008 compared to $935.3 million at December 31, 2007, a 29.5% increase, primarily due to the Stockmans Financial Group acquisition. At December 31, 2007, total deposits were $935.3 million, an increase of $55.9 million, or 6.4%, from total deposits of $879.4 million at December 31, 2006. During 2008, non-interest-bearing deposits increased $28.8 million, or 14.4%, from $199.9 million at December 31, 2007. At December 31, 2008, core deposits, which consist of all demand deposit accounts, savings accounts, and time deposits less than $100,000 (excluding brokered deposits), accounted for 72.7% of total deposits, a decrease from 79.80% as of December 31, 2007. Interest-bearing deposits consist of money market, NOW, savings, and time deposit accounts. Interest-bearing account balances tend to grow or decline as PremierWest adjusts its pricing and product strategies based on market conditions, including competing deposit products. At December 31, 2008, total interest-bearing deposit accounts were $982.5 million, an increase of $247.2 million, or 33.6%, from December 31, 2007. Management utilizes brokered deposits with maturities that are typically less than one year as a short-term funding source for loan growth. Brokered deposits are classified as time deposits that are greater than $100,000 but are not considered core deposits. At December 31, 2008, brokered deposits totaled $123.9 million, or 10.20% of total deposits; at December 31, 2007 brokered deposits totaled $59.3 million or 6.30% of total deposits. There were no brokered deposits as of December 31, 2006. At December 31, 2008, time deposits of $100,000 and over totaled 33 $205.9 million, or 17.00% of total outstanding deposits, compared to $130.2 million, or 13.90% of total outstanding deposits at December 31, 2007, and $103.0 million, or 11.70% of total outstanding deposits at December 31, 2006. The following table sets forth time deposit accounts outstanding at December 31, 2008, by time remaining to maturity: Time Deposits of Time Deposits Less $100,000 or More Than $ (Dollars in thousands) Amount Percentage Amount Percentage Three months or less $ 75,527 36.68 % $ 127,918 35.54 % Over three months through six months 51,766 25.14 % 78,479 21.80 % Over six months through 12 months 32,637 15.85 % 97,430 27.07 % Over 12 months 45,969 22.33 % 56,119 15.59 % Total $ 205,899 100.00 % $ 359,946 100.00 % Short-term and Long-term Borrowings and Other Contractual Obligations The following table sets forth certain information with respect to PremierWest's short-term borrowings from Federal Home Loan Bank (FHLB) Cash Management Advances (CMA) and federal funds purchased: Years Ended December 31, 2008 2007 2006 FHLB Federal FHLB Federal FHLB Federal CMA Funds CMA Funds CMA Funds Advances Purchased Advances Purchased Advances Purchased (Dollars in thousands) Amount outstanding at end of period $ 20,000 25,003 $ 13,500 54,019 $ 5,000 6,835 Weighted average interest rate at end of period 0.76 % 1.10 % 4.35 % 4.76 % 5.63 % 6.21 % Maximum amount outstanding at any month-end during the year $ 25,000 36,859 $ 17,500 54,019 $ 35,000 33,551 Average amount outstanding during the period $ 4,183 15,261 $ 8,230 13,082 $ 24,973 16,236 Average weighted interest rate during the period 1.37 % 2.78 % 5.28 % 5.47 % 5.31 % 5.46 % The Bank participates in the Cash Management Advance Program (CMA) with the FHLB. CMA borrowings outstanding were $20.0 million at December 31, 2008. At December 31, 2008, the Bank had total FHLB borrowings of $20.0 million against an available line of approximately $44.4 million. PremierWest also had long-term borrowings outstanding with the Federal Home Loan Bank of Seattle (FHLB) totaling $42,000, $508,000 and $1.1 million as of December 31, 2008, 2007 and 2006, respectively. The Bank makes monthly principal and interest payments on the long-term borrowings, which mature by 2014 and bear interest at rates ranging from 6.53% to 7.52% . All outstanding borrowings with the FHLB are collateralized by a blanket pledge agreement principally covering loans in the Bank's portfolio that are secured by 1 st liens against 1-4 family or multi-family residential properties as well as the Bank's FHLB stock and potentially any funds, investment securities or loans on deposit with the FHLB. On December 30, 2004, the Company established two wholly-owned statutory business trusts, PremierWest Statutory Trust I and II, that were formed to issue junior subordinated debentures and related common securities. Following the acquisition of Stockmans Financial Group, the Company became the successor in interest to Stockmans Financial Trust I, which was established on August 25, 2005. Common stock issued by the Trusts and held as an investment by the Company is recorded in other assets in the consolidated balance sheets. Trust preferred securities accrue and pay distributions periodically at specified annual rates as provided in the indentures. The trusts used the net proceeds from the offering to purchase a like amount of Junior Subordinated Debentures (the "Debentures") of the Company. The Debentures are the sole assets of the trusts. The Company's 34 obligations under the Debentures and related documents, taken together, constitute a full and unconditional guarantee by the Company of the obligations of the trusts. The trust preferred securities are mandatorily redeemable upon the maturity of the Debentures, or upon earlier redemption as provided in the indentures. The Company has the right to redeem the Debentures in whole (but not in part) on or after specific dates, at a redemption price specified in the indentures plus any accrued but unpaid interest to the redemption date. By issuing Trust Preferred Securities the Company is able to secure a long-term source of borrowed funds in support of its growth needs with a debt instrument that is includable as capital for regulatory purposes in the calculation of its risk based capital ratios. Under current Federal Reserve Bank policy, all of the outstanding debentures, subject to certain limitations, have been included in the determination of Tier I capital for regulatory purposes. The following table is a summary of current trust preferred securities at December 31, 2008. Issue Redemption Trust Name Issue Date Amount Rate Type Rate Maturity Date Date PremierWest Statutory Trust I December 2004 $ 7,732,000 Fixed (1) 5.65% December 2034 December 2009 PremierWest Statutory Trust II December 2004 $ 7,732,000 Fixed (2) 5.65% March 2035 March 2010 Stockmans Financial Trust I August 2005 $ 15,464,000 Fixed (3) 5.93% September 2035 September 2010 $ 30,928,000 (1) PremierWest Statutory Trust I bears interest at the fixed rate of 5.65% until December 2009 at which time it converts to the variable rate of LIBOR +1.75%, adjusted quarterly, through the final maturity date in December 2034. (2) PremierWest Statutory Trust II bears interest at the fixed rate of 5.65% until March 2010 at which time it converts to the variable rate of LIBOR +1.79%, adjusted quarterly, through the final maturity date in March 2035. (3) Stockmans Financial Trust I bears interest at the fixed rate of 5.93% until September 2010 at which time it converts to the variable rate of LIBOR +1.42%, adjusted quarterly, through the final maturity date in September 2035. PremierWest is a party to numerous contractual financial obligations including repayment of borrowings, operating lease payments and commitments to extend credit under off-balance sheet arrangements. The scheduled repayment of long-term borrowings and other contractual obligations is as follows (in thousands): Payments due by period Contractual Obligations Total < 1 year 1-3 years 3-5 years > 5 years Borrowings $ 20,042 $ 20,013 $ 14 $ 14 $ 1 Operating lease obligations 6,123 819 1,313 1,016 2,975 Junior subordinated debentures 30,928 - - - 30,928 Other commitments (1) 7,743 - - - 7,743 Total $ 64,836 $ 20,832 $ 1,327 $ 1,030 $ 41,647 (1) Employee benefits that include Deferred Compensation, Executive Supplemental Retirement Plans, Employee Life Benefit Plans and Split Dollar Benefit Obligations. Off-Balance Sheet Arrangements Significant off-balance sheet commitments at December 31, 2008 include commitments to extend credit of $140.6 million and standby letters of credit of $28.2 million. See Note 15 on page F-34 of the Notes to Consolidated Financial Statements included with this report for a discussion on the nature, business purpose and importance of off-balance sheet arrangements. L IQUIDITY AND CAPITAL RESOURCES ; REGULATORY CAPITAL Shareholders' equity was $185.2 million at December 31, 2008, an increase of $57.5 million or 45.03% from December 31, 2007. The most significant factor, contributing $61.0 million to the increase in shareholders equity, is the acquisition of Stockmans Bank. The increase also reflects comprehensive income of $627,000, the exercise of stock options of $73,000 and related tax benefit of $138,000, and stock-based compensation expense of 35 $433,000. This was offset by the declaration of preferred and common stock dividends of $275,000 and $4.0 million, respectively, and the repurchase of common stock totaling $435,000. PremierWest has adopted policies to maintain a relatively liquid position to enable it to respond to changes in the financial environment and ensure sufficient funds are available to meet customers' needs for borrowing and deposit withdrawals. Generally, PremierWest's major sources of liquidity are customer deposits, sales and maturities of investment securities, the use of borrowings from the FHLB and correspondent banks, and net cash provided by operating activities. As of December 31, 2008, unused and available lines of credit totaled $14.3 million from FHLB's Cash Management Advance Program and $40.0 million from correspondent banks. Scheduled loan repayments are a relatively stable source of funds, while deposit inflows and unscheduled loan prepayments are not as stable because they are influenced by general interest rate levels, competing interest rates available on other investments, market competition, economic conditions, and other factors. Liquid asset balances include cash, amounts due from other banks, federal funds sold, and investment securities available-for-sale. At December 31, 2008, these liquid assets totaled $39.0 million, or 2.63% of total assets, as compared to $48.9 million, or 4.20% of total assets, at December 31, 2007. Total liquid assets of $48.9 million as of December 31, 2007 compare to $36.8 million, or 3.55% of total assets, at December 31, 2006. Our liquidity continues to tighten as loan volumes have grown faster than our ability to build deposits as our preferred source of funding. Further, our securities portfolio has declined from calls and maturities to a point where virtually all of our securities portfolio is committed to satisfying pledging requirements for collateralizing public funds deposits that exceed the FDIC insurance limits. Additionally, general credit market conditions have resulted in a contraction in overall interbank credit availability. These factors and a highly competitive marketplace for local deposits will result in a continuing reliance on short-term borrowings and brokered deposits to augment core deposits as a stable source of funding. Management continues to focus on strategies to grow the Banks core deposit base, while exploring alternative wholesale funding avenues. The Bank maintains contingency plans to address its liquidity needs including borrowing capacity through the Federal Home Loan Bank, other correspondent banks and the Federal Reserve Bank of San Francisco to support its funding needs that are not covered by our core deposit base. Management has elected to pursue strategies for building relationship-oriented core deposits over time rather than aggressively attracting higher cost transactional time deposits from within our local markets. An analysis of liquidity should encompass a review of the changes that appear in the consolidated statements of cash flows for the year ended December 31, 2008. The statement of cash flows includes operating, investing, and financing categories. Operating activities include net income of $648,000 and $11.3 million in adjustments for non-cash items and changes in cash due to changes in certain assets and liabilities. Investing activities consist primarily of proceeds from sold or matured securities and purchases of securities, the impact of the net growth in loans, and purchases of premises and equipment. Financing activities present the cash flows associated with the change in deposit accounts, changes in long-term and other borrowings and various shareholder transactions. At December 31, 2008, PremierWest had outstanding unfunded lending commitments of $168.9 million. Nearly all of these commitments represented unused portions of credit lines available to businesses. Many of these credit lines are not expected to be fully drawn upon and, accordingly, the aggregate commitments do not necessarily represent future cash requirements. Management believes that PremierWest's sources of liquidity are sufficient to meet likely calls on outstanding commitments, although there can be no assurance in this regard. The Federal Reserve Board and the Federal Deposit Insurance Corporation have established minimum requirements for capital adequacy for financial holding companies and member banks. The requirements address both risk-based capital and leveraged capital. The regulatory agencies may establish higher minimum requirements if, for example, a corporation has previously received special attention or has a high susceptibility to interest rate risk. 36 The following table reflects PremierWest Bank's various capital ratios at December 31, as compared to regulatory minimums for capital adequacy purposes: 2008 2007 Minimum to be Minimum to be Actual Actual Adequately Capitalized Well-Capitalized Total risk-based capital ratio 11.43
